Exhibit 10.13

STANDARD OFFICE LEASE

 

PROJECT:

505 Lomas Santa Fe, Solana Beach, California

 

LANDLORD:

BECKMAN/LOMAS, LLC

 

TENANT:

Evoke Pharma, Inc. a Delaware Corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1-BASIC LEASE TERMS

     1   

1.1 Address for Notice

     1   

1.2 Description of Premises

     1   

1.3 Commencement Date

     1   

1.4 Lease Term

     1   

1.5 Minimum Monthly Rent

     1   

1.6 Security Deposit

     1   

1.7 Base Year

     1   

1.8 Tenant’s Pro Rata Share

     1   

1.9 Permitted Use

     1   

1.10 Tenant’s Guarantor

     1   

1.11 Tenant’s Parking Spaces

     1   

1.12 Landlord’s Broker

     1   

1.13 Additional Provisions

     2   

1.14 Exhibits

     2   

1.15 Project Hours

     2   

ARTICLE 2-LEASE OF PREMISES

     2   

ARTICLE 3-LEASE TERM

     2   

3.1 Commencement

     2   

3.2 Delay in Commencement

     2   

3.3 Early Occupancy

     2   

ARTICLE 4-RENT

     2   

4.1 Minimum Monthly Rent

     2   

4.2 Lease Year

     2   

4.3 Additional Rent

     2   

4.4 Impounds

     3   

ARTICLE 5-SECURITY DEPOSIT

     3   

ARTICLE 6-OPERATING COSTS

     3   

6.1 Payment of Excess Operating Cost by Tenant

     3   

6.2 Pro Rata Share

     3   

6.3 Operating Costs

     4   

6.4 Common Facilities

     4   

ARTICLE 7-MAINTENANCE AND REPAIRS

     5   

7.1 Tenant’s Obligations

     5   

7.2 Landlord’s Obligations

     5   

7.3 Performance by Landlord

     5   

ARTICLE 8-REAL PROPERTY TAXES

     5   

8.1 Payment of Excess Real Property Taxes by Tenant

     5   

8.2 Real Property Taxes Defined

     5   

8.3 Personal Property Taxes

     6   

 

i



--------------------------------------------------------------------------------

ARTICLE 9-INSURANCE

     6   

9.1 Landlord’s Insurance

     6   

9.2 Tenant’s insurance

     6   

9.3 Payment of Insurance Premium Increases and Deductibles

     6   

9.4 Waiver of Subrogation

     6   

9.5 Tenant’s Use Not to Increase Premium

     6   

ARTICLE 10-UTILITIES

     6   

10.1 Payment of Utilities by Tenant

     6   

ARTICLE 11-USE

     6   

11.1 Permitted Use

     6   

11.2 Compliance with Law and Other Requirements

     6   

11.3 Waste; Quiet Conduct

     8   

11.4 Rules and Regulations

     8   

11.5 Signs

     8   

11.6 Parking

     8   

11.7 Entry by Landlord

     8   

ARTICLE 12-ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER

     8   

12.1 Acceptance of Premises

     8   

12.2 Landlord’s Exemption From Liability

     9   

12.3 No Warranties or Representations

     9   

12.4 Keys

     9   

ARTICLE 13-INDEMNIFICATION

     9   

ARTICLE 14-HAZARDOUS MATERIALS

     10   

14.1 Definitions

     10   

14.2 Use of Hazardous Materials

     10   

14.3 Compliance With Laws; Handling Hazardous Materials

     10   

14.4 Notice; Reporting

     11   

14.5 Indemnity

     11   

14.6 Entry and Inspection; Cure

     11   

14.7 Termination; Expiration

     11   

14.8 Exit Assessment

     11   

14.9 Event of Default

     12   

ARTICLE 15- ALTERATIONS; LIENS

     12   

15.1 Alterations by Tenant

     12   

15.2 Permits and Governmental Requirements

     12   

15.3 Liens

     12   

15.4 Remodel

     12   

ARTICLE 16-DAMAGE AND DESTRUCTION

     13   

16.1 Partial Insured Damage

     13   

16.2 Intentionally Omitted

     13   

16.3 Total Destruction

     13   

16.4 Partial Destruction of Project

     13   

 

ii



--------------------------------------------------------------------------------

16.5 Tenant’s Obligations

     13   

16.6 Rent Abatement

     13   

16.7 Waiver of Inconsistent Statutes

     13   

ARTICLE 17-CONDEMNATION

     13   

17.1 Condemnation of Premises

     13   

17.2 Condemnation of Parking Areas

     13   

17.3 Condemnation Award

     14   

ARTICLE 18-ASSIGNMENT AND SUBLETTING

     14   

18.1 Landlord’s Consent Required

     14   

18.2 Landlord’s Election

     14   

18.3 Costs; Transfer Fee

     14   

18.4 Assumption; No Release of Tenant

     14   

18.5 No Merger

     15   

18.6 Reasonable Restriction

     15   

ARTICLE 19-SUBORDINATION; ATTORNMENT;ESTOPPEL CERTIFICATE

     15   

19.1 Subordination

     15   

19.2 Attornment

     15   

19.3 Estoppel Certificates

     15   

ARTICLE 20-SURRENDER OF PREMISES

     15   

20.1 Condition of Premises

     15   

20.2 Removal of Certain Alterations, Fixtures and Equipment Prohibited

     16   

20.3 Holding Over

     16   

ARTICLE 21-DEFAULT BY TENANT

     16   

ARTICLE 22-REMEDIES

     16   

22.1 Termination of Lease

     16   

22.2 Continuation of Lease

     17   

22.3 Performance By Landlord

     17   

22.4 Late Charge; Interest on Overdue Payments

     17   

22.5 Landlord’s Right to Require Advance Payment of Rent; Cashier’s Check

     18   

ARTICLE 23- DEFAULT BY LANDLORD .

     18   

23.1 Notice to Landlord

     18   

23.2 Notice to Mortgagees

     18   

23.3 Limitations on Remedies Against Landlord

     18   

ARTICLE 24-GENERAL PROVISIONS

     18   

24.1 Action of Defense by Tenant

     18   

24.2 Waiver of Jury Trail

     18   

24.3 Attorneys’ Fees

     18   

24.4 Authority of Tenant

     19   

24.5 Binding Effect

     19   

24.6 Brokers

     19   

24.7 Construction

     19   

24.8 Counterparts

     19   

 

iii



--------------------------------------------------------------------------------

24.9 Entire Agreement

     19   

24.10 Exhibits

     19   

24.11 Financial Statements

     19   

24.12 Force Majeure

     19   

24.13 Governing Law

     19   

24.14 Joint and Several Liability

     19   

24.15 Modification

     19   

24.16 Modification for Lender

     19   

24.17 Nondiscrimination

     19   

24.18 Notice

     20   

24.19 Partial Invalidity

     20   

24.20 Intentionally Omitted

     20   

24.21 Quiet Enjoyment

     20   

24.22 Recording

     20   

24.23 Relationship of Parties

     20   

24.24 Intentionally Omitted

     20   

24.25 Rights of Redemption Waived

     20   

24.26 Time of the Essence

     20   

24.27 Transfer of Landlord’s Interest

     20   

24.28 Waiver

     20   

ARTICLE 25-TENANT IMPROVEMENTS

     20   

25.1 AS IS; Construction

     20   

25.2 Moving Allowance

     20   

EXHIBITS:

  

EXHIBIT A: Floor Plan of Premises; Description of Project

  

EXHIBIT B: Rules and Regulations

  

EXHIBIT C: Preliminary Space Plan

  

 

iv



--------------------------------------------------------------------------------

STANDARD OFFICE LEASE

This STANDARD OFFICE LEASE (“Lease”), dated for reference purposes only
November 15, 2013, is entered into by Beckman/Lomas, LLC, a California limited
liability company (“Landlord”), and Evoke Pharma, Inc., a Delaware Corporation
(“Tenant”).

 

1. BASIC LEASE TERMS.

The basic terms of the Lease set forth in this Article 1 shall be read in
conjunction with the other Articles of this Lease, which define and explain the
basic terms.

 

  1.1 Address for Notice:

 

Landlord:   c/o Beckman Properties, Inc.   505 Lomas Santa Fe, Suite 100  
Solana Beach, California 92075   Attention: Mr. William R. Beckman Tenant:  
Evoke Pharma, Inc., a Delaware Corporation   505 Lomas Santa Fe, Suite 270  
Solana Beach, California 92075   Attention: Mr. Matthew D’Onofrio

 

  1.2 Description of Premises:

 

Project Name:   The Plaza at 505 Lomas Santa Fe Address:   505 Lomas Santa Fe  
Solana Beach, CA 92075 Suite:   270

Approximate Rentable Square Footage (see Exhibit “A”): 2741

 

  1.3 Commencement Date: December 1, 2013.

 

  1.4 Lease Term (see Article 3): Approximately twenty five months, beginning on
the Commencement Date and ending on the last day of the twenty sixth month
thereafter (the “Expiration Date”).

 

  1.5 Minimum Monthly Rent: Minimum Monthly Rent shall be the following amounts
for the following periods:

 

Period

   Minimum Monthly Rent  

Commencement Date through the twelfth month of the Term*

   $ 7,537.75   

Thirteenth through the twenty fourth month of the Term

   $ 7,763.88   

Twenty fifth month of the Term

   $ 7,996.80   

 

  1.6 Security Deposit: $ 7,996.80 (see Article 5).

 

  1.7 Base Year: 2014.

 

  1.8 Tenant’s Pro Rata Share: 12.05%

 

  1.9 Permitted Use (see Article 11): general office uses permitted in the
zoning and consistent with premium quality Class “A” office buildings in Solana
Beach, and for no other use.

 

  1.10 Tenant’s Guarantor (If none, so state): None

 

  1.11 Tenant’s Parking Spaces (Unassigned) (see Section 11.6): Eight (8)

 

  1.12 Landlord’s Broker (If none, so state): Cassidy Turley/BRE Commercial.

 

  Tenant’s Broker (If none, so state): RE:Align.

 

1



--------------------------------------------------------------------------------

  1.13 Additional Provisions: * Rental Abatement. Provided that there has not
been any Event(s) of Default on the part of Tenant under this Lease nor any
condition that with the giving of notice or the passage of time or both would
constitute an Event of Default on the part of Tenant under this Lease, the
Minimum Monthly Rent for the Premises shall be abated by fifty percent (50%) in
months two through five for the Lease Term.

 

  1.14 Exhibits: The following Exhibits are attached to and made a part of this
Lease:

Exhibit “A” - Floor Plan of premises; Description of Project

Exhibit “B” - Rules and Regulations

Exhibit “C” - Preliminary Space Plan

 

  1.15 Project Hours: 7:00am to 6:00pm Monday through Friday

                             8:00am to 12:00pm Saturday

 

2. LEASE OF PREMISES.

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
premises (the “Premises”) described in Section 1.2, which are indicated on the
site/floor plan attached as Exhibit “A”. The Premises are part of the office
building or center identified in Section 1.2 (the “Project”). The approximate
Rentable Square Footage identified in Section 1.2 is a measurement of the net
leasable floor area of the Premises, as determined by Landlord and applied on a
consistent basis throughout the Project.

 

3. LEASE TERM.

3.1 Commencement. The term of this Lease (the “Lease Term”) shall commence on
the Commencement Date stated in Section 1.3 and shall continue for the period
stated in Section 1.4, unless sooner terminated pursuant to any provision of
this Lease.

3.2 Delay In Commencement. If Landlord cannot deliver possession of the Premises
to Tenant on the Commencement Date specified in Section 1.3 for any reason,
Landlord shall not be subject to any liability therefor. Such nondelivery shall
not affect the validity of this Lease nor the obligations of Tenant hereunder.
However: (a) Tenant shall not be obligated to pay rent until possession of the
Premises is delivered to Tenant, and (b) if possession of the Premises is not
delivered to Tenant within thirty (30) days of the Commencement Date, the last
day of the Lease Term shall be extended by the total number of days that
possession is so delayed, plus the minimum number of additional days necessary
to make the Expiration Date the last day of a calendar month.

3.3 Early Occupancy. If Tenant occupies the Premises or any part thereof prior
to the Commencement Date, such occupancy shall be subject to all provisions of
this Lease other than the payment of Minimum Monthly Rent and other monthly
charges. Such occupancy shall not advance the Expiration Date. Other than
installation of telecommunication wiring, computer feeder lines, and related
equipment, Tenant shall not occupy or use the Premises until all Tenant
Improvements are substantially completed. Tenant shall have the right to install
furniture, telecommunications and AV equipment in the Premises immediately
following full execution of this Lease by the parties, but Tenant may not begin
occupying and conduction business in the Premises until the Commencement Date.
Tenant shall pay for any utilities consumed by Tenant during such early
occupancy period.

 

4. RENT.

4.1 Minimum Monthly Rent. Tenant shall pay minimum monthly rent (“Minimum
Monthly Rent”) in the initial amount stated in Section 1.5. The Minimum Monthly
Rent shall be increased as set forth in Section 1.5 and/or elsewhere in this
Lease. Tenant shall pay the Minimum Monthly Rent on or before the first day of
each calendar month, in advance, at the office of Landlord or at such other
place designated by Landlord, without deduction, offset or prior demand. If the
Commencement Date is not the first day of a calendar month, the rent for the
partial month at the beginning of the Lease Term shall be prorated on a per diem
basis and shall be due on the first day of such partial month. Upon execution of
this Lease, and before the Commencement Date, Tenant shall pay to Landlord the
aggregate of the first month’s Minimum Monthly Rent and the Security Deposit
(see Section 5).

4.2 Lease Year. As used in this Lease, the term “Lease Year” means (i) the first
period of twelve (12) full calendar months following the Commencement Date
(including, if the Commencement Date is not the first day of a calendar month,
the period between the Commencement Date and the next first day of the month),
(ii) each period of twelve (12) full calendar months thereafter, and (iii) any
remaining period at the end of the Lease Term of less than twelve (12) full
calendar months.

4.3 Additional Rent. All charges payable by Tenant in addition to Minimum
Monthly Rent shall constitute Additional Rent to Landlord. All remedies
available to Landlord for nonpayment of rent shall be available for nonpayment
of any such Additional Rent. Unless this Lease provides otherwise, all
Additional Rent shall be paid by Tenant, without limitation or offset, within
fifteen (15) days after Tenant’s receipt of a statement from Landlord.
Additional Rent includes, without limitation, excess Operating Costs (see
Article 6), Maintenance and Repairs (see Article 7), excess Real Property Taxes
(see Article 8), excess insurance costs (see Article 9), Utilities (see Article
10),and attorneys’ fees and costs (see Section 24.3). Minimum Monthly Rent,
Additional Rent, and all other charges and monetary amounts due Landlord from
Tenant hereunder shall constitute “rent.”

 

2



--------------------------------------------------------------------------------

4.4 Impounds. Landlord shall have the right, but not the obligation, to collect
and impound, in advance, any or all components of excess Operating Costs, excess
Real Property Taxes, excess insurance costs, and Utilities based upon Landlord’s
reasonable estimate of Tenant’s future liability for such amounts under this
Lease. Landlord shall initially establish the monthly amount of such impound
(“Monthly Impound Payments”), based upon its estimate of one-twelfth of Tenant’s
annual liability therefor. Landlord shall have the right, at any time during the
Lease Term, to reasonably adjust the amount of the Monthly Impound Payment not
less than 15 days written upon notice to Tenant. The Monthly Impound Payment
shall be due and payable on the first day of each month throughout the Lease
Term. Any failure to pay the Monthly Impound Payment when due shall be
considered a failure to pay rent when due under Section 21(a) and other relevant
provisions of this Lease, and shall entitle Landlord to exercise any or all of
its remedies available in the same manner as for the failure to pay rent,
including the imposition of late charges and interest. Upon the occurrence of
any Event of Default by Tenant hereunder, Landlord shall have the right to apply
all unapplied amounts of Monthly Impound Payments to Tenant’s default. Within
ninety (90) days after the end of each calendar year, Landlord shall deliver to
Tenant an accounting of Tenant’s actual Pro Rata Share of excess Operating
Costs, excess Real Property Taxes, excess insurance costs, and Utilities and the
estimated amounts paid by Tenant. Any overpayment by Tenant shall be credited
against next Monthly Impound Payments due hereunder, or, at Landlord’s option,
shall be remitted to Tenant. Tenant shall pay the amount of any underpayment
within fifteen (15) days after receipt of the accounting. Tenant acknowledges
that the Monthly Impound Payments are estimates only and not a representation of
the amount of Tenant’s ultimate liability for excess Operating Costs, excess
Real Property Taxes, excess insurance costs, and Utilities.

 

5. SECURITY DEPOSIT.

Upon execution of this Lease, Tenant shall deposit with Landlord the amount
specified in Section 1.6 (the “Security Deposit”), to be held by Landlord,
without liability for interest, as security for Tenant’s performance of its
obligations under this Lease. Landlord shall not be required to keep the
Security Deposit separate from its other accounts. Landlord may apply all or a
part of the Security Deposit to any unpaid rent (including unpaid Additional
Rent or Monthly Impound Payments) or other monetary payments due from Tenant or
to cure any other default of Tenant hereunder and to compensate Landlord for all
damage and expense sustained as a result of such default. If all or any portion
of the Security Deposit is so applied, Tenant shall deposit cash sufficient to
restore the Security Deposit to its original amount within fifteen (15) days
after receipt of Landlord’s written demand. If Tenant fully and faithfully
performs each of its obligations under this Lease, the Security Deposit or any
balance thereof shall be returned to Tenant within thirty (30) days of the later
of the expiration or earlier termination of this Lease or the vacation of the
Premises by Tenant. At Landlord’s request, Tenant shall accompany Landlord or
Landlord’s representative on a “walk-through” of the Premises prior to
Landlord’s return of the Security Deposit.

 

6. OPERATING COSTS.

6.1 Payment of Excess Operating Costs by Tenant. Unless disputed, Tenant shall
pay its Pro Rata Share of Operating Costs (as defined herein) that exceed,
during any calendar year, the Operating Costs for the Base Year identified in
Section 1.7. Tenant shall pay the undisputed amount of such Pro Rata Share to
Landlord, to the extent such obligation exceeds any amount thereof impounded
under Section 4.4, within fifteen (15) days after receipt of a statement from
Landlord. If Tenant disputes any invoice, charge or billing from Landlord for
Tenant’s Pro Rata Share of Excess Operating Costs, which dispute is not resolved
by the parties within thirty (30) days after Tenant’s notice to Landlord that
Tenant is disputing said charges, such dispute shall be submitted to binding
arbitration before the Judicial and Mediation Services (JAMS) of San Diego
County in conformity with the rules of the American Arbitration Association. The
non prevailing party in such arbitration shall pay all costs of arbitration of
the prevailing party, including reasonable attorneys’ fees and costs and the
arbitrator’s award to the prevailing party, within five (5) business days after
receipt of notice of the award. As used in the preceding sentence, Landlord
shall be considered to be the prevailing party if more than fifty percent
(50%) of all or any portion of the amount disputed is awarded to Landlord,
Tenant shall be considered the prevailing party if less than fifty percent
(50%) of the amount disputed is awarded to Landlord, and neither party shall be
considered the prevailing party if exactly fifty percent (50%) of the amount
disputed is awarded to Landlord.

6.2 Pro Rata Share. Tenant’s Pro Rata Share is stated in Section 1.8 and
represents the ratio of the Rentable Square Footage of the Premises (identified
in Section 1.2) to the total Rentable Square Footage of the Project, as
determined by Landlord. Changes in Rentable Square Footage shall be effective on
the first day of the first calendar month following the change. If the Project
is not fully occupied during any year or in the event all of the Project is not
provided with standard services during any year, an adjustment shall be made by
Landlord in computing Operating Costs for such year so that Operating Costs
shall be computed as though 95% of the Project had been occupied and 95% of the
Project had been provided with standard services during such year (or such
Operating Costs shall be computed in accordance with actual occupancy or actual
provision of standard services if such respective amounts shall exceed 95%); but
in no event shall the aggregate amount of Operating Costs collected by Landlord
from all tenants in the Project exceed the actual Operating Costs for said year.
Additionally, if any item of the Common Facilities exclusively serves the
Premises, then Tenant’s Pro Rata Share of such item shall be 100%.

 

3



--------------------------------------------------------------------------------

6.3 Operating Costs. “Operating Costs” includes all costs of operating,
managing, repairing and maintaining the Common Facilities, including without
limitation: gardening and landscaping; the cost of public liability and property
damage insurance; Real Property Taxes, as defined in Section 8.2 but applicable
to the Common Facilities; utilities; line painting and parking lot repairs; roof
repairs; lighting; trash and refuse removal; supplies; equipment; exterior
painting; capital improvements (including without limitation the costs of roof,
parking lot and underground utilities replacements); reasonable reserves for
repairs and replacements; the costs of altering, improving, renovating,
upgrading or retrofitting any portion of the Common Facilities to comply with
all laws, regulations and governmental requirements applicable to the Project
(including without limitation those related to disabled persons, hazardous
materials, lighting upgrades, sprinkler and energy-saving retrofits); security
service; property management costs and administrative fees; bookkeeping
services; labor; and the cost of personnel to implement such services and to
direct parking. In lieu of including the entire amount of any such expense in
Operating Costs in any one period, Landlord, at its election reasonably
exercised, will spread the inclusion of, or may amortize, any such expenses, or
a reasonable reserve for anticipated expenses, in Operating Costs over such
multiple periods as Landlord shall determine. The following items shall be
excluded from Operating Costs:

(A) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving vacant
space in the Project for tenants or prospective tenants of the Project;

(B) costs (including permit, license and inspection fees) incurred in renovating
or otherwise improving or decorating, painting or redecorating space for tenants
or vacant space;

(C) Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the Minimum Monthly Rent and Operating Costs payable under the lease
with such tenant or other occupant;

(D) any depreciation or amortization of the Project except as expressly
permitted herein;

(E) costs incurred due to a violation of law by Landlord relating to the
Project;

(F) interest on debt or amortization payments on any mortgages or deeds of trust
or any other debt for borrowed money;

(G) all items and services for which Tenant or other tenants reimburse Landlord
outside of Operating Costs;

(H) repairs or other work occasioned by fire, windstorm or other work paid for
through insurance or condemnation proceeds (excluding any deductible);

(I) legal expenses incurred for (i) negotiating lease terms for prospective
tenants, (ii) negotiating termination or extension of leases with existing
tenants, (iii) proceedings against any other specific tenant relating solely to
the collection of rent or other sums due to Landlord from such tenant, or
(iv) the development and/or construction of the Project; and

(J) repairs resulting from any defect in the original design or construction of
the Project.

(K) Costs incurred in advertising and promotional activities for the Project.

(L) The management fee, overhead and(or) profit increments paid to subsidiaries
or affiliates of Landlord for service on or to the Project, to the extent that
the costs of such services exceed reasonable costs for such services rendered by
persons or entities of similar skill, competence and experience.

(M) Any expenses for repairs or maintenance which are reimbursed through
warranties or service contracts.

6.4 Common Facilities. “Common Facilities” means all areas, facilities,
utilities, equipment and services provided by Landlord for the common use or
benefit of the occupants of the Project, and their employees, agents, customers
and other invitees, including without limitation, if the same exist: building
lobbies, common corridors and hallways, restrooms, pedestrian walkways,
driveways and access roads, parking lots, access facilities for disabled

 

4



--------------------------------------------------------------------------------

persons (including elevators), landscaped areas, stairways, elevators, retaining
walls, all areas required to be maintained under the conditions of governmental
approvals for the Project, comfort and first-aid stations, parcel pick-up
stations, and other generally understood public or common areas. Landlord
reserves the right to relocate, alter, improve, or adjust the size and location
of any Common Facilities from time to time upon reasonable notice, but without
liability to Tenant, so long as reasonable access to and by Tenant is
maintained.

 

7. MAINTENANCE AND REPAIRS.

7.1 Tenant’s Obligations. Except as provided in Section 7.2, Tenant shall keep
the Premises in good order, condition and repair during the Lease Term,
including without limitation: all nonstructural, interior areas; all interior
glass, glazing, windows, window moldings, partitions, doors and door hardware;
exterior glazing is the responsibility of the Landlord unless damaged by
Tenant’s occupancy and use of the Premises (see Section 7.2); all interior
painting; all fixtures and appurtenances in the Premises or exclusively serving
the Premises including electrical, lighting and plumbing fixtures; and all other
portions of the Premises seen or unseen, normal wear and tear excluded. If any
portion or element of the Premises, or the other systems or equipment for which
Tenant is responsible hereunder cannot be fully repaired, Tenant shall promptly
replace the same at its sole cost and expense regardless of whether the benefit
of such replacement extends beyond the Lease Term.

7.2 Landlord’s Obligations. Landlord shall at Landlord’s expense repair and
maintain all Common Facilities, the heating, ventilation and air conditioning
system serving the Premises, the common elements of the electrical, lighting and
plumbing systems of the Premises and the Common Facilities, subject to Tenant’s
obligation to pay its Pro Rata Share of excess Operating Costs as provided in
Article 6. Notwithstanding the foregoing, Landlord shall repair and maintain the
roof structures, foundation and major structural elements of the Project, as
well as any defects in the Tenant Improvements, without reimbursement from
Tenant., and the roof, the foundations and structural portions provided,
however, that Tenant shall pay the (a) the full amount of any maintenance and
repairs necessitated by any act, omission, conduct or activity of, or breach of
this lease by, Tenant or any of Tenant’s officers, agents, customers or invitees
(except for normal wear and tear arising from Tenant’s occupancy and use of the
Premises) plus five percent (5%) of the cost thereof to reimburse Landlord for
overhead). Tenant shall pay the cost of such required repairs, as Additional
Rent, within fifteen (15) days after receipt of a statement from Landlord. There
shall be no abatement of rent, and no liability of Landlord, by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations, or improvements to any portion of the Premises or the
Project. Except as provided in Article 16 (Damage and Destruction) and Article
17 (Condemnation), Landlord shall have absolutely no other responsibility to
repair, maintain or replace any portion of the Premises at any time. Tenant
waives the right to make repairs at Landlord’s expense under California Civil
Code Section 1942, or under any other law, statute or ordinance now or hereafter
in effect. Landlord’s obligations under this Section are not intended to alter
or modify in any way the provisions of Article 12.

7.3 Performance By Landlord. If Tenant refuses or neglects to perform its
maintenance obligations hereunder to the reasonable satisfaction of Landlord,
and if such failure has a material impact on other occupants of the Project or
on Landlord’s business interests, Landlord shall have the right (but not the
obligation), upon three (3) days’ prior notice to Tenant, to enter the Premises
and perform such repairs and maintenance on behalf of Tenant. Landlord shall
also have the right (but not the obligation), upon twenty-four (24) hours’
notice to Tenant, to correct or remove any dangerous or hazardous condition, to
repair the heating, ventilation, air conditioning or plumbing systems, to
correct, repair or bring into legal compliance any fire or other life safety
systems of the Premises, and to repair or replace any broken interior glass or
glazing. Landlord shall not be liable to Tenant for any loss or damage to
Tenant’s merchandise, fixtures, or other property or to Tenant’s business in
connection with Landlord’s performance hereunder, and Tenant shall pay
Landlord’s costs plus five percent (5%) of such amount for overhead, upon
presentation of a statement therefor, as Additional Rent. Tenant shall also pay
interest at the rate provided in Section 22.4 from the date thirty (30) days
after Landlord’s invoice for such repairs to the date paid by Tenant.

 

8. REAL PROPERTY TAXES.

8.1 Payment of Excess Real Property Taxes by Tenant. Tenant shall pay all Real
Property Taxes applicable to the Premises during the Lease Term that exceed,
during any calendar year the Real Property Taxes for the Base Year identified in
Section 1.7. If the Premises are not separately assessed, a share of the tax
bill that includes the Premises shall be allocated to the Premises. Such share
shall be equitably determined by Landlord based upon the Rentable Square Footage
of the Premises compared to the total Rentable Square Footage covered by the tax
bill, the respective valuations assigned in the assessor’s worksheet, or other
reasonably available information. Tenant shall pay such obligation for excess
Real Property Taxes to Landlord, to the extent such obligation exceeds any
amount thereof impounded under Section 4.4, within fifteen (15) days after
receipt of a statement from Landlord.

8.2 Real Property Taxes Defined. “Real Property Taxes” means all taxes,
assessments, levies, fees and other governmental charges levied on or
attributable to the Premises or any part thereof, including without limitation:
(a) real property taxes and assessments levied with respect to all or a portion
of the Premises, (b) assessments, charges and fees charged by governmental
agencies or districts for services or facilities provided to the Premises,
(c) transfer, transaction, rental, gross receipts, license or similar taxes or
charges measured by rent received by Landlord, excluding any federal or state
income, franchise, estate or inheritance taxes of Landlord, (d) taxes based upon
a reassessment of the Premises due to a transfer or change of ownership, and
(e) any assessment, charge or fee that is a substitute in whole or in part for
any tax now or previously included within the definition of Real Property Taxes.
If

 

5



--------------------------------------------------------------------------------

Landlord elects to contest an assessment of any Real Property Taxes, Landlord
shall have the right to recover its actual costs of such contest (including
attorneys’ fees and costs) as part of Real Property Taxes, but only to the
extent such contest has resulted in a reduction of Real Property Taxes. Tenant
shall not be entitled to the benefit of any reduction, refund, rebate or credit
accruing or payable to Landlord prior to the commencement of or after the
expiration or other termination of the Lease Term unless applicable to periods
encompassed by the Lease Term or any extensions thereof; in which case Tenant
shall be entitled to a proportionate share of such rebate after deduction of
Landlord’s expenses incurred in connection with the acquisition thereof.
Notwithstanding the definition of Real Property Taxes set forth in Section 8.2
hereof, excess Real Property Taxes shall not include any temporary or permanent
supplemental assessments arising from Landlord’s installation of tenant
improvements in space other than the Premises.

8.3 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes
charged against trade fixtures, furnishings, equipment or any other personal
property belonging to Tenant. Tenant shall attempt to have such personal
property taxed separately from the Premises. If any such taxes on Tenant’s
personal property are levied against Landlord or the Premises, or if the
assessed value of the Premises is increased by inclusion of a value placed upon
such personal property of Tenant, then: (a) Landlord, after written notice to
Tenant, shall have the right to pay the taxes levied against Landlord, or the
taxes based upon such increased valuation, but under protest if so requested by
Tenant in writing, and (b) Tenant shall pay to Landlord the taxes levied against
Landlord, or the taxes resulting from such increased valuation, within fifteen
(15) days after Tenant’s receipt of a written statement from Landlord.

 

9. INSURANCE.

9.1 Landlord’s Insurance. During the Lease Term, Landlord shall maintain
insurance covering loss or damage to the Premises (excluding Tenant’s
Alterations, fixtures, equipment and personal property), insuring against any or
all risks of physical loss (and including, at Landlord’s option, flood and
earthquake coverage), with the scope and amounts of such coverage as determined
by Landlord. Said insurance shall provide for payment of loss thereunder to
Landlord or to the holder of a first mortgage or deed of trust on the Premises.
Landlord shall also maintain during the Lease Term a policy of rental income
insurance covering a period of one (1) year, with loss payable to Landlord.
Landlord shall also maintain liability insurance of not less than $1,000,000
combined single liability limits and $3,000,000 combined aggregate liability
limits and other insurance (including environmental insurance) as Landlord may,
at its sole option, elect to maintain.

9.2 Tenant’s Insurance.

(a) Tenant shall at all times maintain, at Tenant’s sole expense, insurance
against risks of physical loss in an amount adequate to cover the cost of
replacement of all of Tenant’s Alterations, trade fixtures, equipment and
personal property. Such policy may be in form of a “special form” insurance
policy and shall be issued by an insurance company approved by Landlord, shall
name Landlord and Landlord’s lender as loss payee as their interests may appear,
and Evoke Pharma shall provide that no cancellation or reduction in coverage
shall be effective until thirty (30) days after written notice to Landlord and
Landlord’s lender. Tenant shall deliver a certificate evidencing such insurance
to Landlord and a renewal or binder at least twenty (20) days prior to
expiration. Tenant acknowledges that Landlord’s insurance is not intended to
cover Tenant’s Alterations, trade fixtures, equipment, and personal property.
Provided, however, that at Landlord’s sole election, Landlord may obtain at
Tenant’s expense any or all of the insurance described in this Section.

(b) Tenant shall, at Tenant’s sole cost and expense, provide comprehensive
general liability insurance, providing customary coverage for covering and
indemnifying Landlord and such other person related to Landlord covered by a
standard comprehensive general liability insurance policy, and their respective
successors and assigns (together with, at Landlord’s election, Landlord’s
lender), as additional insureds, (as quantified by a standard commercial general
liability policy) arising from personal injury, death arising out of physical
bodily injury, and/or property damage occurring in or about the Premises or the
Project during the period of Tenant’s possession (actual and/or constructive) at
the Premises. The initial limits of such insurance shall be at least $2,000,000
per occurrence. Tenant shall also, at its sole cost and expense, obtain workers’
compensation insurance for the protection of its employees such as will relieve
Landlord of all liability to such employees for any and all accidents that may
arise on or about the Premises or the Project. If Tenant’s use of the Premises
involves any use, generation, manufacturing, storage or disposal of any
Hazardous Materials, or if any of Tenant’s activities increases any risk of any
liability to Tenant or Landlord under Hazardous Materials Laws, at Landlord’s
request, Tenant shall carry such environmental insurance as may be required by
Landlord or Landlord’s lenders. All insurance required to be carried by Tenant
shall be primary and noncontributory to any insurance carried by Landlord,
regardless of the absence of negligence or other fault of Tenant for alleged
injury, death and/or property damage.

(c) Each policy of insurance required to be carried by Tenant hereunder shall:
(i) contain contractual liability endorsements and provisions or endorsements
such that insured losses caused by Tenant are not excluded from Landlord’s
coverage, (ii) provide that no cancellation or reduction in coverage shall be
effective until thirty (30) days after written notice by Tenant to Landlord and
Landlord’s lender, and (iii) be issued by an insurer licensed in California and
reasonably approved by Landlord, and (iv)the amount of such insurance shall not
limit Tenant’s liability nor relieve Tenant of any obligation hereunder. Tenant
shall be responsible for the payment of the full amount of any deductible or
self-insured retention on its insurance. Prior to the Commencement Date, Tenant
shall deliver a certificate evidencing all such insurance to Landlord. Tenant
shall deliver a renewal or binder of such policy prior to expiration thereof.
Tenant shall, at Tenant’s expense, maintain such other liability insurance as
Tenant deems necessary to protect Tenant.

 

6



--------------------------------------------------------------------------------

9.3 Payment of Insurance Premium Increases and Deductibles. Tenant shall pay
directly all premiums for its liability insurance required under Section 9.2 and
for all other insurance Tenant elects to carry. Tenant shall pay the insurance
premiums or, where applicable, its share thereof as equitably determined by
Landlord, for the insurance policies carried or obtained by Landlord described
in this Article in excess of the premiums payable during the Base Year described
in Section 1.7, but only if such increase is the result of lender requirements
or general rate increases. If the Lease Term expires before the expiration of
any such insurance policy, Tenant’s liability for premiums shall be prorated on
an annual basis. Tenant shall pay such obligation for excess insurance costs to
Landlord, to the extent such obligation exceeds any amount thereof impounded
under Section 4.4, within fifteen (15) days after receipt of a statement from
Landlord. If any insurance policy maintained by Landlord covers improvements or
real property other than the Premises, Landlord shall reasonably determine the
portion of the premiums applicable to the Premises, and Tenant shall pay its
share thereof as so determined

9.4 Waiver of Subrogation. Each party waives all rights of recovery against the
other party and its officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, for any claims for
loss or damage to person or property caused by or resulting from fire or any
other risks insured against under any insurance policy in force at the time of
such loss or damage. Each party shall cause each insurance policy obtained by it
to provide that the insurer waives all rights of recovery by way of subrogation
against the other party in connection with any damage covered by such policy.

9.5 Tenant’s Use Not to Increase Premium. Tenant shall not keep, use,
manufacture, assemble, sell or offer for sale in or upon the Premises any
article that may be prohibited by, or that might invalidate, in whole or in
part, the coverage afforded by, a standard form of fire or all risk insurance
policy. Tenant shall pay the entire amount of any increase in premiums that may
be charged during the Lease Term for the insurance that may be maintained by
Landlord on the Premises or the Project resulting from the type of materials or
products stored, manufactured, assembled or sold by Tenant in the Premises,
whether or not Landlord has consented to the same. In determining whether
increased premiums are the result of Tenant’s use of the Premises, a schedule
issued by the entity making the insurance rate on the Premises showing the
various components of such rate shall be conclusive evidence of the items and
charges that make up the fire insurance rate on the Premises.

 

10. UTILITIES.

10.1 Payment of Utilities by Tenant. Landlord shall furnish the following
utilities and services to the Premises during generally accepted business days
and hours (as determined by Landlord), subject to the Project Rules and
Regulations: heating, ventilation and air conditioning; electricity for normal
desk top office, telecommunications, computer and copying equipment; water;
lighting; routine janitorial service for the Common Facilities, and five days
per week routine janitorial service for the Premises. Tenant shall pay the cost
of all heating, ventilation and air conditioning, electrical utilities and
electrical services supplied to the Premises. Tenant shall make payments for all
separately metered heating, ventilation and air conditioning, and electrical
utilities, when due, directly to the appropriate supplier. If any electrical
utilities or services are not separately metered or monitored, Tenant shall pay
its Pro Rata Share thereof, as set forth in Section 1.8, to the extent such
obligation exceeds any amount thereof impounded under Section 4.4, within
fifteen (15) days after receipt of a statement from Landlord. Landlord makes no
representation or warranty as the suitability of the utility service for
Tenant’s requirements, and no such change, failure, defect, unavailability or
unsuitability shall constitute any actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of rent, or relieve
Tenant of any of its obligations under the Lease. Provided, however, if Landlord
reasonably determines that Tenant is using any service or utility in excess of
Tenant’s Pro Rata Share, Landlord may require Tenant to pay an increased share
equitably determined by Landlord or to install, at Tenant’s sole expense, a
separate meter for any utility that Is not separately metered. Landlord shall
not be liable in damages or otherwise for any failure or interruption of any
utility service, and no such failure or interruption shall entitle Tenant to
terminate this Lease or abate the rent due hereunder.

 

11. USE.

11.1 Permitted Use. The Premises shall be used and occupied only for the
permitted uses specified in Section 1.9. The Premises shall not be used or
occupied for any other purposes without the prior written consent of Landlord.
Tenant shall provide such information about such proposed use as may be
reasonably requested by Landlord. Landlord shall not unreasonably withhold its
consent to any requested change of use, and shall have the right to impose
reasonable restrictions on such other use. Factors that Landlord may take into
account in granting or withholding its consent shall include, without
limitation: (a) whether the proposed use is compatible with the character and
tenant mix of the Project, (b) whether the proposed use poses any increased risk
to Landlord or any other occupant of the Project, (c) whether any proposed
Alterations to accommodate such proposed use might decrease the rental or sale
value of the Premises or the Project, and (d) whether Tenant has the requisite
expertise and financial ability to successfully operate in the Premises with the
proposed use.

11.2 Compliance with Law and Other Requirements. Tenant shall not do or permit
anything to be done in or about the Premises in conflict with all laws,
ordinances, rules, regulations, orders, requirements, and recorded covenants and
restrictions applicable to the Premises, whether now in force or hereafter in
effect, including any requirement to make alterations or to install additional
facilities required by Tenant’s occupancy or the conduct of Tenant’s business,
and Tenant shall promptly comply with the same at its sole expense,

 

7



--------------------------------------------------------------------------------

11.3 Waste; Quiet Conduct. Tenant shall not use or permit the use of the
Premises in any manner that tends to create waste or a nuisance,that will cause
objectionable noise or odors, or that may disturb the quiet enjoyment of any
other tenant in the Project.

11.4 Rules and Regulations. Tenant shall comply with the Rules and Regulations
for the Project attached as Exhibit “B”, as the same may be reasonably amended
by Landlord from time to time, upon notice to Tenant.

11.5 Signs.

(a) Landlord shall provide Tenant with building standard identification signage
on the building directory in the building lobby and on or near the main entry
door to the Premises. Signage shall include up to four (4) individual tenant
names on all building directories. No other sign, placard, pennant, flag,
awning, or advertising matter of any kind shall be placed or maintained on any
exterior door, wall or window of the Premises or in any area outside the
Premises, and no decoration, lettering or advertising matter shall be placed or
maintained on the glass of any window or door, or that can be seen through the
glass, of the Premises without Landlord’s prior written approval.

(b) Tenant shall have the non-exclusive right to place its identification sign
on the monument sign serving the Project. All costs associated with design,
permitting, fabrication, application and removal of all such signs shall be
borne by Tenant. Such signs shall be subject to the approval of Landlord, and
shall conform to all sign criteria and other requirements of the City of Solana
Beach.

11.6 Parking. Tenant shall have the nonexclusive right, in common with others,
to use the parking areas of the Project; provided, however, that Tenant shall
not use more than the number of parking spaces designated in Section 1.11 for
Tenant’s employees, customers, visitors or parties making deliveries to or
providing service to Tenant. If no number of such spaces is so indicated, Tenant
shall not use more than its reasonable share of parking spaces, as Landlord
shall determine, in its sole and absolute discretion. Landlord reserves the
right, without liability to Tenant, to modify the parking areas, to designate
the specific location of the parking for Tenant’s employees, customers,
visitors, or parties making deliveries to or providing service to Tenant, and to
adopt reasonable rules and regulations for use of the parking areas.

If Tenant’s employees, customers, visitors, or parties making deliveries to or
providing services to Tenant are occupying/utilizing any parking spaces in
excess of the number of parking spaces designated in Section 1.11, then any of
the aforementioned in excess of this number will be required to park offsite.
Requiring its employees, customers, visitors or parties making deliveries to or
providing service to Tenant to park offsite will be the responsibility of
Tenant. Landlord shall have the right but not the obligation to monitor and/or
enforce this process. If Landlord, in its sole discretion, decides to implement
a program to manage the parking, Tenant shall promptly pay its reasonable share
of the cost of implementing this program.

11.7 Entry by Landlord. Tenant shall permit Landlord and Landlord’s agents to
enter the Premises at all reasonable times for any of the following purposes:
(a) to inspect the Premises, (b) to supply any services or to perform any
maintenance obligations of Landlord, including the erection and maintenance of
such scaffolding, canopies, fences, and props as may be required, (c) to make
such improvements, replacements or additions to the Premises or the Project as
Landlord deems necessary or desirable, (d) to post notices of nonresponsibility,
(e) to place any usual or ordinary “for sale” signs, or (f) within six
(6) months prior to the expiration of this Lease, to place any usual or ordinary
“for lease” signs. No such entry shall result in any rebate of rent or any
liability to Tenant for any loss of occupation or quiet enjoyment of the
Premises. Landlord shall give reasonable notice to Tenant prior to any entry
except in an emergency or unless Tenant consents at the time of entry. After not
less than twenty-four (24) hours notice, if Tenant is not personally present to
open and permit an entry into the Premises, at any time when for any reason an
entry therein shall be necessary or permissible, Landlord or Landlord’s agents
may enter the same by a master key, or may forcibly enter the same without
rendering Landlord or such agents liable therefor, and without in any manner
affecting the obligations and covenants of this Lease. Nothing herein contained,
however, shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever for the care, maintenance or repair of
the Premises or any part thereof, except as otherwise specifically provided
herein.

 

12. ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER.

12.1 Acceptance of Premises. By taking possession hereunder, Tenant acknowledges
that it has examined the Premises and accepts the condition thereof. Tenant
acknowledges and agrees that Landlord has no obligation to improve the Premises
other than as set forth specifically in this Lease, if at all. In particular,
Tenant acknowledges that any additional improvements or alterations needed to
accommodate Tenant’s intended use shall be made solely at Tenant’s sole cost and
expense, and strictly in accordance with the requirements of this Lease
(including the requirement to obtain Landlord’s consent thereto), unless such
improvements and alterations are specifically required of Landlord. Landlord
shall have no responsibility to do any work required under any building codes or
other governmental requirements not in effect or applicable at the time the
Premises were constructed, including without limitation any requirements related
to sprinkler retrofitting, seismic structural requirements, accommodation of
disabled persons, or hazardous materials. Landlord shall be under no obligation
to provide utility, telephone or other service or access beyond that which
exists at the Premises as of the date of this Lease, unless Landlord
specifically agrees in writing to provide the same. If it is anticipated that
Tenant will be doing any Alterations or installations prior to taking occupancy,
any delays encountered by Tenant in accomplishing such work or obtaining any
required permits therefor shall not delay the Commencement Date or the date that
Tenant becomes liable to pay rent, or the date that Landlord

 

8



--------------------------------------------------------------------------------

may effectively deliver possession of the Premises to Tenant. By taking
possession hereunder, Tenant acknowledges that it accepts the square footage of
the Premises as delivered and as stated in this Lease. No discovery or alleged
discovery after such acceptance of any variance in such square footage as set
forth in this Lease (or in any proposal, advertisement or other description
thereof) shall be grounds for any adjustment in any element of the rent payable
hereunder, unless such adjustment is initiated by and implemented by Landlord in
writing. Landlord has provided or will provide Tenant with Landlord’s
measurement and calculation of the leased square footage prior to execution of
the Lease.

12.2 Landlord’s Exemption From Liability. Landlord shall not be liable for
injury to Tenant’s business or loss of income therefrom, or for personal injury
or property damage that may be sustained by Tenant or any subtenant of Tenant,
or their respective employees, invitees, customers, agents or contractors or any
other person in or about the Premises, caused by or resulting from fire, flood,
earthquake or other natural disaster, or from steam, electricity, gas, water or
rain, that may leak or flow from or into any part of the Premises, or from the
breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air-conditioning, lighting fixtures or computer equipment
or software, whether such damage or injury results from conditions arising upon
the Premises or upon other portions of the Project, or from other sources, and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Tenant. Landlord shall not be liable for
any damages to property or for personal injury or loss of life arising from any
use, act or failure to act of any third parties (including other occupants of
the Project) occurring in, or about the Premises or in or about the Project
(including without limitation the criminal acts of any third parties). Landlord
shall not be liable for any latent defect in the Premises or in the Project. All
property of Tenant kept or stored on the Premises shall be so kept or stored at
the risk of Tenant only, and Tenant shall indemnify, protect, hold harmless and
defend Landlord and Landlord’s officers, directors, shareholders, partners,
members, principals, employees, agents, representatives, and other related
entities and individuals, and their respective successors and assigns, from and
against any claims arising out of damage to the same, including subrogation
claims by Tenant’s insurance carriers.

12.3 No Warranties or Representations.

(a) Neither Landlord nor Landlord’s agents make any warranty or representation
with respect to the suitability or fitness of the space for the conduct of
Tenant’s business, or for any other purpose.

(b) Neither Landlord nor Landlord’s agents make any warranty or representation
with respect to any other tenants or users that may or may not construct
improvements, occupy space or conduct business within the Project, and Tenant
hereby acknowledges and agrees that it is not relying on any warranty or
representation relating thereto in entering into this Lease. Notwithstanding the
foregoing, Landlord shall exercise its business judgment to select other tenants
of the Project whose uses thereof are not incompatible with the Tenant’s use of
its Premises as a corporate headquarters, nor whose presence in the Project
would material diminish the reputation of Tenant. Such standard shall be applied
at the time Landlord leases such other space, it being understood that Landlord
may not have the legal right to control future changes in such other tenants’
uses, and that Landlord cannot be responsible for changes in reputations or
public perceptions of Tenant or such other tenants.

(c) Landlord specifically disavows any oral representations made by or on behalf
of its employees, agents and independent contractors, and Tenant hereby
acknowledges and agrees that it is not relying and has not relied on any oral
representations in entering into this Lease.

(d) Landlord has not made any promises or representations, expressed or implied,
that it will renew, extend or modify this Lease in favor of Tenant or any
permitted transferee of Tenant, except as may be specifically set forth herein
or in a written instrument signed by both parties amending this Lease.

(e) Notwithstanding that the rent payable to Landlord hereunder may at times
include the cost of guard service or other security measures, it is specifically
understood that Landlord does not represent, guarantee or assume responsibility
that Tenant will be secure from any damage, injury or loss of life because of
such guard service. Landlord shall have no obligation to hire, maintain or
provide such services, which may be withdrawn or changed at any time with or
without notice to Tenant or any other person and without liability to Landlord.
To induce Landlord to provide such service if Landlord elects in its sole
discretion to do so, Tenant agrees that (i) Landlord shall not be liable for any
damage, injury or loss of life related to the provision or nonprovision of such
service, and (ii) Landlord shall have no responsibility to protect Tenant, or
its employees or agents, from the acts of any third parties (including other
occupants of the Project) occurring in, or about the Premises or in or about the
Project (including without limitation the criminal acts of any third parties),
whether or not the same could have been prevented by any such guard service or
other security measures.

12.4 Keys. Tenant shall re-key the Premises at its sole cost upon taking
possession thereof. Tenant hereby acknowledges that various persons have had
access to the keys to the Premises as keyed prior to Tenant’s possession, and
that Landlord disclaims all liability and responsibility for any unauthorized
distribution or possession of such prior keys. Tenant shall provide Landlord
with four (4) copies of keys to Premises immediately upon rekeying the Premises.
Tenant shall rekey Premises such that Landlord’s Master Key will also unlock the
primary door to the Premises.

 

13. INDEMNIFICATION. (MAKE THE INDEMNIFICATION RECIPROCAL FOR TENANT)

Tenant shall indemnify, protect, hold harmless and defend Landlord and
Landlord’s officers, directors, shareholders, partners, members, principals,
employees, agents, representatives, and other related entities and individuals,
and their respective successors and assigns (collectively, “Landlord’s Related
Entities”), from and against

 

9



--------------------------------------------------------------------------------

any and all claims, actions, damages, liability, costs, and expenses, including
attorneys’ fees and costs, arising from personal injury, death, and/or property
damage and arising from: (a) Tenant’s use or occupation of the Premises or any
work or activity done or permitted by Tenant in or about the Premises (including
without limitation any storage or display of materials or merchandise, or other
activity by Tenant in the Common Facilities), (b) any activity, condition or
occurrence in the Premises or other area under the control of Tenant, (c) any
breach or failure to perform any obligation imposed on Tenant under this Lease,
or (d) any other act or omission of Tenant or its assignees or subtenants or
their respective agents, contractors, employees, customers, invitees or
licensees. Tenant’s obligation to indemnify, protect, hold harmless and defend
shall include, but not be limited to, claims based on duties, obligations, or
liabilities imposed on Landlord or Landlord’s Related Entities by statute,
ordinance, regulation, or other law, such as claims based on theories of
peculiar risk and nondelegable duty. The parties intend that this provision be
interpreted as the broadest Type I indemnity provision as defined in McDonald &
Kruse, Inc. v. San Jose Steel Co., 29 Cal. App. 3rd 413 (1972), and as allowed
by law between a landlord and a tenant. Upon notice from Landlord, Tenant shall,
at Tenant’s sole expense and by counsel reasonably satisfactory to Landlord,
defend any action or proceeding brought against Landlord or Landlord’s Related
Entities by reason of any such claim. If Landlord or any of Landlord’s Related
Entities is made a party to any litigation commenced by or against Tenant, then
Tenant shall indemnify, protect, hold harmless and defend Landlord and
Landlord’s Related Entities from and against any and all claims, actions,
damages, liability, costs, expenses and attorneys’ fees and costs incurred or
paid in connection with such litigation. Tenant, as a material part of the
consideration to Landlord hereunder, assumes all risk of, and waives all claims
against Landlord for, personal injury or property damage in, upon or about the
Premises, from any cause whatsoever, provided, however, that the
indemnifications and waivers of Tenant set forth in this Section shall not apply
to damage and liability caused (i) by the negligence or willful misconduct of
Landlord, and (ii) to the extent not the fault of Tenant, its assignees or
subtenants, or their respective agents, contractors, employees, customers,
invitees or licensees.

 

14. HAZARDOUS MATERIALS.

14.1 Definitions. “Hazardous Materials Laws” means any and all federal, state or
local laws, ordinances, rules, decrees, orders, regulations or court decisions
relating to hazardous substances, hazardous materials, hazardous waste, toxic
substances, environmental conditions on, under or about the Premises, or soil
and ground water conditions, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601, et seq., the Resource Conservation and Recovery Act ,42 U.S.C.
§6901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801, et
seq., the California Hazardous Waste Control Act, Cal. Health and Safety Code
§25100, et seq., the Carpenter-Presley-Tanner Hazardous Substances Account Act,
Cal. Health and Safety Code §25300, et seq., the Safe Drinking Water and Toxic
Enforcement Act, Cal. Health and Safety Code §25249.5, et seq., the
Porter-Cologne Water Quality Control Act, Cal. Water Code §13000, et seq., any
amendments to the foregoing, and any similar federal, state or local laws,
ordinances, rules, decrees, orders or regulations. “Hazardous Materials” means
any chemical, compound, material, substance or other matter that: (a) is defined
as a hazardous substance, hazardous material, hazardous waste or toxic substance
under any Hazardous Materials Law, (b) is controlled or governed by any
Hazardous Materials Law or gives rise to any reporting, notice or publication
requirements hereunder, or gives rise to any liability, responsibility or duty
on the part of Tenant or Landlord with respect to any third person hereunder; or
(c) is flammable or explosive material, oil, asbestos, urea formaldehyde,
radioactive material, nuclear medicine material, drug, vaccine, bacteria, virus,
hazardous waste, toxic substance, or related injurious or potentially injurious
material (by itself or in combination with other materials).

14.2 Use of Hazardous Materials. Tenant shall not allow any Hazardous Material
to be used, generated, manufactured, released, stored or disposed of on, under
or about, or transported from, the Premises, unless: (a) such use is
specifically disclosed to and approved by Landlord in writing prior to such use,
and (b) such use is conducted in compliance with the provisions of this Article.
Landlord’s consent may be withheld in Landlord’s sole discretion and, if
granted, may be revoked at any time. Landlord may approve such use subject to
reasonable conditions to protect the Premises and Landlord’s interests. Landlord
may withhold approval if Landlord determines that such proposed use involves a
material risk of a release or discharge of Hazardous Materials or a violation of
any Hazardous Materials Laws or that Tenant has not provided reasonably
sufficient assurances of its ability to remedy such a violation and fulfill its
obligations under this Article. Notwithstanding the foregoing, Landlord hereby
consents to Tenant’s use, storage or disposal of products containing small
quantities of Hazardous Materials that are of a type customarily found in
offices and households (such as aerosol cans containing insecticides, toner for
copies, paints, paint remover and the like) provided that Tenant shall handle,
use, store and dispose of such Hazardous Materials in a safe and lawful manner
and shall not allow such Hazardous Materials to contaminate the Premises.

14.3 Compliance With Laws; Handling Hazardous Materials. Tenant shall strictly
comply with, and shall maintain the Premises in compliance with, all Hazardous
Materials Laws. Tenant shall obtain, maintain in effect and comply with the
conditions of all permits, licenses and other governmental approvals required
for Tenant’s operations on the Premises under any Hazardous Materials Laws,
including, but not limited to, the discharge of appropriately treated Hazardous
Materials into or through any sanitary sewer serving the Premises. At Landlord’s
request, Tenant shall deliver copies of, or allow Landlord to inspect, all such
permits, licenses and approvals. All Hazardous Materials removed from the
Premises shall be removed and transported by duly licensed haulers to duly
licensed disposal facilities, in compliance with all Hazardous Materials Laws.
Tenant shall perform any monitoring, testing, investigation, clean-up, removal,
detoxification, preparation of closure or other required plans and any other
remedial work required by any governmental agency or lender, or recommended by
Landlord’s environmental consultants, as a result of any

 

10



--------------------------------------------------------------------------------

release or discharge or potential release or discharge of Hazardous Materials
affecting the Premises or the Project or any violation or potential violation of
Hazardous Materials Laws by Tenant or any assignee or subtenant of Tenant or
their respective agents, contractors, employees, licensees or invitees
(collectively, “Remedial Work”). Landlord shall have the right to intervene in
any governmental action or proceeding involving any Remedial Work, and to
approve performance of the work, in order to protect Landlord’s interests.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to Hazardous Materials without
notifying Landlord and providing ample opportunity for Landlord to intervene.
Tenant shall additionally comply with the recommendations of Landlord’s and
Tenant’s insurers based upon National Fire Protection Association standards or
other applicable guidelines regarding the management and handling of Hazardous
Materials. If any present or future law imposes any requirement of reporting,
survey, investigation or other compliance upon Landlord, Tenant, or the
Premises, and if such requirement is precipitated by a transaction to which
Tenant is a party, including without limitation any Transfer (as defined in
Section 18.1) of the Lease by Tenant, then Tenant shall fully comply with and
pay all costs of compliance with such requirement, including Landlord’s
attorneys’ fees and costs.

14.4 Notice; Reporting. Tenant shall notify Landlord, in writing, within three
(3) days after any of the following: (a) Tenant has knowledge, or has reasonable
cause to believe, that any Hazardous Material has been released, discharged or
is located on, under or about the Premises, whether or not the release or
discharge is in quantities that would otherwise be reportable to a public
agency, (b) Tenant receives any order of a governmental agency requiring any
Remedial Work pursuant to any Hazardous Materials Laws, (c) Tenant receives any
warning, notice of inspection, notice of violation or alleged violation or
Tenant receives notice or knowledge of any proceeding, investigation or
enforcement action, pursuant to any Hazardous Materials Laws; or (d) Tenant
receives notice or knowledge of any claims made or threatened by any third party
against Tenant or the Premises relating to any loss or injury resulting from
Hazardous Materials. If the potential risk of any of the foregoing events is
material, Tenant shall deliver immediate verbal notice to Landlord, in addition
to written notice as set forth above. Tenant shall deliver to Landlord copies of
all test results, reports and business or management plans required to be filed
with any governmental agency pursuant to any Hazardous Materials Laws.

14.5 Indemnity. Tenant shall indemnify, protect, hold harmless and defend
Landlord and Landlord’s officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, from and against any
and all liabilities, claims, suits, judgments, actions, investigations,
proceedings, costs and expenses (including attorneys’ fees and costs) arising
out of or in connection with any breach of any provisions of this Article or
directly or indirectly arising out of the use, generation, storage, release,
disposal or transportation of Hazardous Materials by Tenant, or any assignee or
subtenant of Tenant, or their respective agents, contractors, employees,
licensees, or invitees, on, under or about the Premises during the Lease Term or
any other period of Tenant’s actual or constructive occupancy of the Premises,
including, but not limited to, all foreseeable and unforeseeable consequential
damages and the cost of any Remedial Work. Any defense of Landlord pursuant to
this Section shall be by counsel reasonably acceptable to Landlord. Neither the
consent by Landlord to the use, generation, storage, release, disposal or
transportation of Hazardous Materials nor the strict compliance with all
Hazardous Materials Laws shall excuse Tenant from Tenant’s indemnification
obligations pursuant to this Article. The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Article 13
of this Lease. Tenant’s obligations pursuant to this Article shall survive the
termination or expiration of this Lease.

14.6 Entry and Inspection; Cure. Landlord and its agents, employees and
contractors, shall have the right (but not the obligation) to enter the Premises
at all reasonable times to inspect the Premises and Tenant’s compliance with the
terms and conditions of this Article, or to conduct investigations and tests. No
prior notice to Tenant shall be required in the event of an emergency, or if
Landlord has reasonable cause to believe that violations of this Article have
occurred, or if Tenant consents at the time of entry. In all other cases,
Landlord shall give at least twenty-four (24) hours’ prior notice to Tenant.
Landlord shall have the right (but not the obligation) to remedy any violation
by Tenant of the provisions of this Article pursuant to Section 22.3 of this
Lease or to perform any Remedial Work. Tenant shall pay, upon demand, all costs
incurred by Landlord in investigating any such violations or potential
violations or performing Remedial Work, plus interest thereon at the rate
specified in this Lease from the date of demand until the date paid by Tenant.

14.7 Termination; Expiration. Upon termination or expiration of this Lease,
Tenant shall, at Tenant’s cost, remove any equipment, improvements or storage
facilities utilized in connection with any Hazardous Materials and shall clean
up, detoxify, repair and otherwise restore the Premises to a condition free of
Hazardous Materials, to the extent such condition is caused by Tenant or any
assignee or subtenant of Tenant or their respective agents, contractors,
employees, licensees or invitees.

14.8 Exit Assessment. If Tenant or any other occupant of the Premises during
Tenant’s possession thereof has used, generated, manufactured, released, stored
or disposed of on, under or about, or transported from, the Premises, any
material amount of Hazardous Materials (other than reasonable amounts of normal
office supplies such as stationery supplies, inks, cleaning supplies, copier
toner and the like, consistent with normal office use), then Landlord shall have
the right to require Tenant to shall cause to be performed, at its sole expense,
no later than ten (10) days after the expiration or earlier termination of this
Lease, an environmental assessment (the “Exit Assessment”) of the Premises.
Landlord agrees to allow Tenant access to the Premises for such purpose. The
Exit Assessment must be performed by a qualified environmental consultant
acceptable to Landlord, and shall include such examinations of the Premises and
the Project, and such reports and testing, as may be appropriate, in the opinion
of

 

11



--------------------------------------------------------------------------------

such consultant and prevailing industry standards based on the any actual or
reasonably suspected Hazardous Material activities in or about the Premises
during Tenant’s possession thereof The original of the Exit Assessment shall be
addressed to Landlord and shall be provided to Landlord within twenty (20) days
of the expiration or earlier termination of the Lease. In addition to Tenant’s
obligations under Section 14.7, Tenant agrees to fully implement and address all
recommended actions contained in the Exit Assessment, at its sole cost, within
thirty (30) days of the date thereof.

14.9 Event of Default. The release or discharge of any Hazardous Material or the
violation of any Hazardous Materials Law by Tenant or any assignee or subtenant
of Tenant shall be a default by Tenant under this Lease, subject to the
provisions of Section 21(b).

 

15. ALTERATIONS; LIENS.

15.1 Alterations by Tenant. Tenant shall not make any alterations, additions or
improvements (“Alterations”) to the Premises without Landlord’s prior written
consent, except for nonstructural Alterations that cost $5,000 or less and are
not visible from the exterior of the Premises. All Alterations installed by
Tenant shall be new or completely reconditioned. Landlord shall have the right
to approve the contractor, the method of payment of the contractor, and the
plans and specifications for all proposed Alterations. Tenant shall obtain
Landlord’s consent to all proposed Alterations requiring Landlord’s consent
prior to the commencement of any such Alterations. Tenant’s request for consent
shall be accompanied by information identifying the contractor and method of
payment and two (2) copies of the proposed plans and specifications. All
Alterations of whatever kind and nature shall become at once a part of the
realty and shall be surrendered with the Premises upon expiration or earlier
termination of the Lease Term, unless Landlord requires Tenant to remove the
same as provided in Article 20. If Tenant demolishes or removes any
then-existing tenant improvements or other portions of the Premises or the
Project (including without limitation any previously-installed Alterations),
Tenant shall promptly commence and diligently pursue to completion all
Alterations then underway; provided, however, that if Tenant fails to do so, at
the election of Landlord, Tenant shall restore the Premises and the Project to
its condition and state of improvement prior to such demolition or removal.
During the Lease Term, Tenant agrees to provide, at Tenant’s expense, a policy
of insurance covering loss or damage to Alterations made by Tenant, in an amount
adequate to repair or replace the same, naming Landlord as an additional
insured. Provided, however, Tenant may install movable furniture, trade
fixtures, machinery or equipment in conformance with applicable governmental
rules or ordinances and remove the same upon expiration or earlier termination
of this Lease as provided in Article 20.

15.2 Permits and Governmental Requirements. Tenant shall obtain, at Tenant’s
sole cost and expense, all building permits and other permits of every kind and
nature required by any governmental agency having jurisdiction in connection
with the Alterations. Tenant shall indemnify, protect, hold harmless and defend
Landlord and Landlord’s officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, from and against any
and all claims, actions, damages, liability, costs, and expenses, including
attorneys’ fees and costs, arising out of any failure by Tenant or Tenant’s
contractor or agents to obtain all required permits, regardless of when such
failure is discovered. Tenant shall do any and all additional construction,
alterations, improvements and retrofittings required to be made to the Premises
and/or the Project, or any other property of Landlord as a result of, or as may
be triggered by, Tenant’s Alterations. Landlord shall have the right to do such
construction itself; but in all instances Tenant shall pay all costs directly or
indirectly related to such work and shall indemnify, protect, hold harmless and
defend Landlord and Landlord’s officers, directors, shareholders, partners,
members, principals, employees, agents, representatives, and other related
entities and individuals, and their respective successors and assigns, from and
against any and all claims, actions, damages, liability, costs, and expenses,
including attorneys’ fees and costs, arising out of any such additionally
required work. All payment and indemnification obligations under this Section
shall survive the expiration or earlier termination of the Lease Term.
Notwithstanding the foregoing, Landlord shall procure and pay for all permits
necessary to install the Tenant Improvements made to date or to be made as a
condition of the effectiveness of this Lease.

15.3 Liens. Tenant shall pay when due all claims for any work performed,
materials furnished or obligations incurred by or for Tenant, and Tenant shall
keep the Premises free from any liens arising with respect thereto. If Tenant
fails to cause any such lien to be released within fifteen (15) days after
imposition, by payment or posting of a proper bond, Landlord shall have the
right (but not the obligation) to cause such release by such means as Landlord
deems proper. Tenant shall pay Landlord upon demand for all costs incurred by
Landlord in connection therewith (including attorneys’ fees and costs), with
interest at the rate specified in Section 22.4 from the date of payment by
Landlord to the date of payment by Tenant. Tenant will notify Landlord in
writing ten (10) business days prior to commencing any alterations, additions,
improvements or repairs in order to allow Landlord time to file a notice of
nonresponsibility.

15.4 Remodel. Landlord may in the future remodel, renovate or refurbish
(“remodel”) all or any portion of the Project, which remodel may include the
Premises. The remodeling will be done in accordance with design specifications
prepared by the project architect and reviewed and approved by Landlord. Copies
of such specifications will be made available to Tenant, and Tenant agrees to
accept the same. Tenant further agrees that Tenant will not, through any act or
omission on the part of Tenant, in any way impede, delay or prevent the
completion of such remodeling in a timely manner.

 

12



--------------------------------------------------------------------------------

16. DAMAGE AND DESTRUCTION.

16.1 Partial Insured Damage. If the Premises or any building in which the
Premises are located are partially damaged or destroyed during the Lease Term,
Landlord shall make the necessary repairs, provided such repairs can reasonably
be completed within sixty (60) days after the date of the damage or destruction
in accordance with applicable laws and regulations and provided that Landlord
receives sufficient insurance proceeds to pay the cost of such repairs. In such
event, this Lease shall continue in full force and effect. If such repairs
cannot reasonably be completed within sixty (60) days after the date of the
damage or destruction or if Landlord does not receive sufficient insurance
proceeds, then Landlord may, at its option, elect within thirty (30) days of the
date of the damage or destruction to proceed with the necessary repairs, in
which event this Lease shall continue in full force and effect and Landlord
shall complete the same within a reasonable time but in no event in excess of
one hundred eighty (180) days after commencement. If Landlord does not so elect
to make such repairs or if such repairs cannot be made under applicable laws and
regulations, this Lease may be terminated at the option of either party within
ninety (90) days of the occurrence of such damage or destruction.

16.2 Insurance Deductible. If Landlord elects to repair any damage caused by an
insured casualty as provided in Section 16.1, Tenant shall, within fifteen
(15) days after receipt of written notice from Landlord, Tenant shall pay the
lesser of the full amount of any deductible amount under Landlord’s insurance
policies, or where applicable its Pro Rata Share thereof (not to exceed in
either instance $15,000), in accordance with Section 9.4 above.

16.3 Uninsured Damage. In the event of any damage or destruction of the Premises
or the Project by an uninsured casualty the cost of repair of which would exceed
One Fifty Hundred Thousand Dollars ($150,000) repair of which, Landlord shall
have the right to elect either to repair such damage or to terminate this Lease.
Such election shall be exercised by written notice to Tenant within thirty
(30) days of such damage or destruction.

16.4 Total Destruction. A total destruction (including any destruction required
by any authorized public authority) of either the Premises or any building in
which the Premises are located shall terminate this Lease.

16.5 Partial Destruction of Project. If fifty percent (50%) or more of the
rentable area of the Project is damaged or destroyed by fire or other cause,
notwithstanding that the Premises may be unaffected, either Landlord or Tenant
shall have the right, to be exercised by notice in writing delivered to Landlord
or Tenant as appropriate, within sixty ( 60) days after said occurrence, to
elect to terminate this Lease.

16.6 Tenant’s Obligations. Landlord shall not be required to repair any injury
or damage by fire or other cause, or to make any restoration or replacement of
any Alterations, trade fixtures, equipment or personal property placed or
installed in the Premises by or on behalf of Tenant. Unless this Lease is
terminated pursuant to this Article, Tenant shall promptly repair, restore or
replace the same in the event of damage. Nothing contained in this Article shall
be construed as a limitation on Tenant’s liability for any damage or destruction
if such liability otherwise exists.

16.7 Rent Abatement. If Landlord repairs the Premises or the building after
damage or destruction as described in this Article, Minimum Monthly Rent payable
by Tenant hereunder from the date of damage until the repairs are completed
shall be equitably reduced, based upon the extent to which such repairs
interfere with the business carried on by Tenant in the Premises, but only to
the extent Landlord receives proceeds from the rental income insurance described
in Section 9.1. Landlord agrees to take all reasonable steps to make a claim for
and collect any rental income insurance proceeds that might be available.

16.8 Waiver of Inconsistent Statutes. The parties’ rights and obligations in the
event of damage or destruction shall be governed by the provisions of this
Lease; accordingly, Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4), and any other statute, code or judicial decisions
that grants a tenant a right to terminate a lease in the event of damage or
destruction of a leased premises.

 

17. CONDEMNATION.

17.1 Condemnation of Premises. If any portion of the Premises is taken or
condemned for a public or quasi-public use (“Condemnation”), and a portion
remains that is susceptible of occupation, then this Lease shall terminate as to
the portion so taken as of the date title vests in the condemnor, but shall
remain in full force and effect as to the remaining Premises; provided, however,
that if the portion of the Premises affected exceeds twenty percent (20%) of the
rentable square footage thereof of if the parking available to Tenant is reduced
below a ratio of three (3) parking spaces for each one thousand (1,000) usable
square feet, Tenant may terminate this Lease as of the date title vests in the
condemnor. Landlord shall, within a reasonable period of time, restore the
remaining Premises as nearly as practicable to the condition existing prior to
the condemnation; provided, however, if Landlord receives insufficient funds
from the condemnor for such purpose, Landlord may elect to terminate this Lease.
If this Lease continues in effect, the Minimum Monthly Rent shall be equitably
adjusted, based upon the value of the Premises remaining after the Condemnation
compared to the value of the Premises prior to Condemnation. Provided, however,
in the event of any such partial condemnation, Landlord shall have the option to
terminate this Lease entirely as of the date title vests in the condemnor. If
all the Premises are condemned, or such portion so that there does not remain a
portion that is susceptible of occupation, or if such a substantial portion of
the Project is condemned that it is no longer economically appropriate to lease
the Premises on the terms and conditions of this Lease, as reasonably determined
by Landlord, then at the election of Landlord this Lease shall terminate as of
the date title vests in the condemnor.

17.2 Condemnation of Parking Area. If all or any portion of the parking area in
the Project is condemned such that the ratio of the total square footage of
parking and other Common Facilities compared to the total rentable building
square footage of the Project is reduced to a ratio below two to one, then at
the election of Landlord this Lease shall terminate as of the date title vests
in the condemnor.

 

13



--------------------------------------------------------------------------------

17.3 Condemnation Award. All compensation awarded upon any such partial or total
Condemnation shall be paid to Landlord and Tenant shall have no claim thereto,
and Tenant hereby irrevocably assigns and transfers to Landlord any right to
compensation or damages by reason of any such Condemnation. Provided, however,
that Tenant shall have the right to claim and recover from the condemning
authority, but not from Landlord, such compensation as may be separately awarded
or recoverable by Tenant in Tenant’s own right on account of any damage to
Tenant’s business by reason of the Condemnation and on account of any cost that
Tenant may incur in removing Tenant’s merchandise, furniture, fixtures,
leasehold improvements and equipment. If this Lease is terminated, in whole or
in part, in accordance with this Article as a result of a Condemnation, Tenant
shall have no claim for the value of any unexpired term of this Lease.

 

18. ASSIGNMENT AND SUBLETTING.

18.1 Landlord’s Consent Required. Tenant shall not voluntarily or involuntarily
assign, sublease, mortgage, encumber, or otherwise transfer all or any portion
of the Premises or its interest in this Lease (collectively, “Transfer”) without
Landlord’s prior written consent, which consent Landlord may withhold in its
absolute discretion, but Landlord will not unreasonably withhold, condition or
delay such consent. In addition, Landlord may withhold its consent until Tenant
has complied with the provisions of Sections 18.2 and 18.3. Any attempted
Transfer without Landlord’s written consent shall be void and shall constitute
an Event of Default under this Lease. If Tenant is a corporation, any cumulative
Transfer of fifty percent (50%) or more of the voting stock of such corporation
shall constitute a Transfer requiring Landlord’s consent hereunder; provided,
however that this sentence shall not apply to any corporation whose stock is
publicly traded. If Tenant is a partnership, limited liability company, trust or
other entity, any cumulative Transfer of fifty percent (50%) or more of the
partnership, membership, beneficial or other ownership interests therein shall
constitute a Transfer requiring Landlord’s consent hereunder. Tenant shall not
have the right to consummate a Transfer or to request Landlord’s consent to any
Transfer if any Event of Default has occurred and is continuing or if Tenant or
any affiliate of Tenant is in default under any lease in the Project.

18.2 Landlord’s Election. Tenant’s request for consent to any Transfer shall be
accompanied by a written statement setting forth the details of the proposed
Transfer, including the name, business and financial condition of the
prospective Transferee, financial details of the proposed Transfer (e.g., the
term and the rent and security deposit payable), and any other related
information that Landlord may reasonably require. Landlord shall have the right:
(a) to withhold consent to the Transfer, if reasonable, (b) to grant consent,
(c) to terminate this Lease as to the portion of the Premises affected by any
proposed Transfer, in which event Landlord may enter into a lease directly with
the proposed Transferee, or (d) to consent on the condition that Landlord be
paid, as Additional Rent hereunder, fifty percent (50%) of all subrent or other
consideration to be paid to Tenant under the terms of the Transfer in excess of
the total rent due hereunder (including, if such Transfer is an assignment or if
such Transfer is to occur directly or indirectly in connection with the sale of
any assets of Tenant, fifty percent (50%) of the amount of the consideration
attributable to the Transfer of the Lease, as reasonably determined by Landlord)
after deducting Tenant’s costs related to marketing the space for sublease,
leasing commissions, free-rent, tenant improvements and other leasing
concessions provided by Tenant to the Transferee. Landlord may require any
permitted subtenant to make rental payments directly to Landlord, in the amount
of rent due hereunder. The grounds on which Landlord may reasonably withhold its
consent to any requested Transfer include, without limitation, that: (i) the
proposed Transferee’s contemplated use of the Premises following the proposed
Transfer is not reasonably similar to the use of the Premises permitted
hereunder, (ii) in Landlord’s reasonable business judgment, the proposed
Transferee lacks sufficient business reputation or experience to operate a
successful business of the type and quality permitted under this Lease, (iii) in
Landlord’s reasonable business judgment, the proposed Transferee lacks
sufficient net worth, working capital, anticipated cash flow and other
indications of financial strength to meet all of its obligations under this
Lease, (iv) the proposed Transfer would breach any covenant of Landlord
respecting a radius restriction, location, use or exclusivity in any other
lease, financing agreement, or other agreement relating to the Project, and
(v) in Landlord’s reasonable business judgment, the possibility of a release of
Hazardous Materials is materially increased as a result of the Transfer or if
Landlord does not receive sufficient assurances that the proposed Transferee has
the experience and financial ability to remedy a violation of Hazardous
Materials and to fulfill its obligations under Articles 13 and 14. In connection
with any such Transfer, Landlord shall have the right to require Tenant, at
Tenant’s sole cost, to cause environmental testing meeting the requirements of
an Exit Assessment described in Section 14.8 to be performed. Landlord need only
respond to any request by Tenant hereunder within a reasonable time of not more
than ten (10) business days after receipt of all information and other
submission required in connection with such request.

18.3 Costs; Transfer Fee. Tenant shall pay all costs and expenses in connection
with any permitted Transfer, including any real estate brokerage commissions due
with respect to the Transfer. Tenant shall pay the reasonable attorneys’ fees
and costs incurred by Landlord and a fee to reimburse Landlord for costs and
expenses incurred in connection with any request by Tenant for Landlord’s
consent to a Transfer the total sum of which will not exceed $500. Such fee
shall be delivered to Landlord concurrently with Tenant’s request for consent.

18.4 Assumption; No Release of Tenant. Any permitted transferee shall assume in
writing all obligations of Tenant under this Lease, utilizing a form of
assumption agreement provided or approved by Landlord, and an executed copy of
such assumption agreement shall be delivered to Landlord within fifteen
(15) days after the effective date of the Transfer. The taking of possession of
all or any part of the Premises by any such permitted assignee or subtenant
shall constitute an agreement by such person or entity to assume without
limitation or qualification all of the obligations of Tenant under this Lease,
notwithstanding any failure by such person to execute the assumption agreement
required

 

14



--------------------------------------------------------------------------------

in the immediately preceding sentence. No permitted Transfer shall release or
change Tenant’s primary liability to pay the rent and to perform all other
obligations of Tenant under this Lease. Landlord’s acceptance of rent from any
other person is not a waiver of any provision of this Article or a consent to
Transfer. Consent to one Transfer shall not constitute a consent to any
subsequent Transfer. If any transferee defaults under this Lease, Landlord may
proceed directly against Tenant without pursuing remedies against the
transferee. Landlord may consent to subsequent Transfers or modifications of
this Lease by Tenant’s transferee, without notifying Tenant or obtaining its
consent, and such action shall not relieve Tenant of its liability under this
Lease (but excluding any increases in such liability such as increased rent or
extensions of the Term other than pursuant to an exercise of the Option).

18.5 No Merger. No merger shall result from any Transfer pursuant to this
Article, any surrender by Tenant of its interest under this Lease, or any
termination hereof in any other manner. In any such event, Landlord may either
terminate any or all subleases or succeed to the interest of Tenant thereunder.

18.6 Reasonable Restriction. Tenant acknowledges that the restrictions on
Transfer contained herein are reasonable restrictions for purposes of
Section 22.2 of this Lease and California Civil Code Section 1951.4.

 

19. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE.

19.1 Subordination. This Lease is junior and subordinate to all ground leases,
mortgages, deeds of trust, and other security instruments now or hereafter
affecting the real property of which the Premises are a part, and to all
advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof. If any mortgagee,
beneficiary under deed of trust or ground lessor shall elect to have this Lease
prior to the lien of its mortgage, deed of trust or ground lease, and gives
written notice thereof to Tenant, this Lease shall be deemed prior thereto.
Tenant agrees to execute any documents required to effectuate such subordination
or to make this Lease prior to the lien of any such mortgage, deed of trust or
ground lease, as the case may be, and if Tenant fails to do so within fifteen
(15) days after written demand, Tenant does hereby make, constitute and
irrevocably appoint Landlord as Tenant’s attorney-in-fact and in Tenant’s name,
place and stead, to do so. Any such request for subordination shall be
accompanied or shall contain appropriate agreements of nondisturbance of
Tenant’s rights of occupancy in the event of foreclosure or other proceeding by
which the holder of any superior or prior rights in and to the Project acquires
ownership thereof.

19.2 Attornment. If Landlord sells, transfers, or conveys its interest in the
Premises or this Lease, or if the same is foreclosed judicially or
nonjudicially, or is otherwise acquired, by a mortgagee, beneficiary under deed
of trust or ground lessor, upon the request and at the sole election of
Landlord’s lawful successor, Tenant shall attorn to said successor, provided
said successor accepts the Premises subject to this Lease. Tenant shall, upon
request of Landlord or any such mortgagee, beneficiary under deed of trust or
ground lessor, execute an attornment agreement confirming the same, in form and
substance acceptable to Landlord. Such agreement shall provide, among other
things, that said successor shall not be (a) bound by any prepayment of more
than one (1) month’s rent, (ii) liable for the return of any Security Deposit
not actually received by said successor, or (iii) bound by any material
amendment of this Lease made after the later of the initial effective date of
this Lease, or the date that such successor’s lien or interest first arose,
unless said successor shall have consented to such amendment.

19.3 Estoppel Certificates. Within fifteen (15) days after written request from
Landlord, Tenant at Tenant’s sole cost shall execute, acknowledge and deliver to
Landlord a written certificate in favor of Landlord and any prospective lender
on or purchaser of the Project or any part thereof, (a) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modifications and certifying that this Lease is in full force and effect as
so modified), (b) the amount of any rent paid in advance, and (c) that there are
no uncured defaults on the part of Landlord, or specifying the nature of such
defaults if any are claimed. In addition to the foregoing, such certificate
shall include Tenant’s certification to such other matters, and be on such form,
as Landlord or such prospective lender or purchaser shall reasonably require.

 

20. SURRENDER OF PREMISES.

20.1 Condition of Premises. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord, broom clean and in the
same condition and state of repair as at the commencement of the Lease Term,
except for ordinary wear and tear that Tenant is not otherwise obligated to
remedy under the provisions of this Lease. Tenant shall deliver all keys to the
Premises and the Project to Landlord. Upon Tenant’s vacation of the Premises,
Tenant shall remove all portable furniture, trade fixtures, machinery,
equipment, signs and other items of personal property (unless prohibited from
doing the same under Section 20.2), and shall remove any Alterations (whether or
not made with Landlord’s consent) that Landlord may require Tenant to remove.
Tenant shall repair all damage to the Premises caused by such removal and shall
restore the Premises to its prior condition, all at Tenant’s expense. Such
repairs shall be performed in a manner satisfactory to Landlord and shall
include, but are not limited to, the following: capping all plumbing, capping
all electrical wiring, repairing all holes in walls, restoring damaged floor
and/or ceiling tiles, and thorough cleaning of the Premises. If Tenant fails to
remove any items that Tenant has an obligation to remove under this Section when
required by Landlord or otherwise, such items shall, at Landlord’s option,
become the property of Landlord and Landlord shall have the right to remove and
retain or dispose of the same in any manner, without any obligation to account
to Tenant for the proceeds thereof. Tenant waives all claims against Landlord
for any damages to Tenant resulting from Landlord’s retention or disposition of
such Alterations or personal property. Tenant shall be liable to Landlord for
Landlord’s costs of removing, storing and disposing of such items.

 

15



--------------------------------------------------------------------------------

20.2 Removal of Certain Alterations, Fixtures and Equipment Prohibited. All
Alterations, fixtures (except trade fixtures removed by Tenant pursuant to
Section 20.1, machinery, equipment, signs and other items of personal property)
that Landlord has not required Tenant to remove under Section 20.1 shall become
Landlord’s property and shall be surrendered to Landlord with the Premises,
regardless of who paid for the same. In particular and without limiting the
foregoing, Tenant shall not remove any of the following materials or equipment
without Landlord’s prior written consent, regardless of who paid for the same
and regardless of whether the same are permanently attached to the Premises: any
power wiring and power panels; computer, telephone, telecommunications wiring,
lighting and lighting fixtures; wall coverings; drapes, blinds and other window
coverings; carpets and other floor coverings; and other building operating
equipment.

20.3 Holding Over. Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease, and Tenant shall indemnify, protect, hold
harmless and defend Landlord against all liabilities, damages and expenses
incurred by Landlord as a result of any delay by Tenant in vacating the
Premises. If Tenant remains in possession of the Premises or any part thereof
after the expiration of the Lease Term with Landlord’s written permission,
Tenant’s occupancy shall be a tenancy from month-to-month only, and not a
renewal or extension hereof. All provisions of this Lease (other than those
relating to the term) shall apply to such month-to-month tenancy, except that
the Minimum Monthly Rent shall be increased to 150% of the Minimum Monthly Rent
in effect during the last month of the Lease Term. No acceptance of rent,
negotiation of rent checks or other act or omission of Landlord or its agents
shall extend the Expiration Date of this Lease other than a writing executed by
Landlord giving Tenant permission to remain in occupancy beyond the Expiration
Date under the terms of the immediately preceding sentence.

 

21. DEFAULT BY TENANT.

The occurrence of any of the following shall constitute an “Event of Default”
under this Lease by Tenant:

(a) Failure to pay within five (5) days of the date due the rent or any other
monetary sums required hereunder; provided that no more than twice in any twelve
(12) month period, such late payment shall not constitute an Event of Default
until ten (10) days after written notice by Landlord to Tenant. Landlord’s
notice described herein is intended to satisfy, and is not in addition to, any
and all legal notices required prior to commencement of an unlawful detainer
action, including without limitation the notice requirements of California Code
of Civil Procedure Sections 1161 et seq.

(b) Failure to perform any other agreement or obligation of Tenant hereunder, if
such failure continues for thirty (30) days after written notice by Landlord to
Tenant, except as to those Events of Default that are noncurable, in which case
no such grace period shall apply; provided, however, that if the nature of the
obligation is such that more than thirty (30) days are required for performance,
then Tenant shall not be in default if Tenant commences performance within such
thirty (30) day period, thereafter diligently prosecutes to completion, and in
fact effectuates a cure thereof within one hundred twenty (120) days of
Landlord’s notice. Landlord’s notice described herein is intended to satisfy,
and is not in addition to, any and all legal notices required prior to
commencement of an unlawful detainer action, including without limitation the
notice requirements of California Code of Civil Procedure Sections 1161 et seq.

(c) Abandonment or vacation of the Premises by Tenant, or failure to occupy the
Premises for a period of twenty (20) consecutive days.

(d) If any of the following occurs: (i) a petition is filed for an order of
relief under the federal Bankruptcy Code or for an order or decree of insolvency
or reorganization or rearrangement under any state or federal law, and such
petition is not dismissed within ninety (90) days after the filing thereof;
(ii) Tenant makes a general assignment for the benefit of creditors; (iii) a
receiver or trustee is appointed to take possession of any substantial part of
Tenant’s assets, unless such appointment is vacated within ninety (90) days
after the date thereof; (iv) Tenant consents to or suffers an attachment,
execution or other judicial seizure of any substantial part of its assets or its
interest under this Lease, unless such process is released or satisfied within
ninety (90) days after the occurrence thereof. If a court of competent
jurisdiction determines that any of the foregoing events is not a default under
this Lease, and a trustee is appointed to take possession (or if Tenant remains
a debtor in possession), and such trustee or Tenant transfers Tenant’s interest
hereunder, then Landlord shall receive, as Additional Rent, the difference
between the rent (or other consideration) paid in connection with such transfer
and the rent payable by Tenant hereunder. Any assignee pursuant to the
provisions of any bankruptcy law shall be deemed without further act to have
assumed all of the obligations of the Tenant hereunder arising on or after the
date of such assignment. Any such assignee shall, upon demand, execute and
deliver to Landlord an instrument confirming such assumption.

(e) The occurrence of any other event that is deemed to be an Event of Default
under any other provision of this Lease, or any other lease in the Project to
which Tenant (or any affiliate of Tenant) is a party.

 

22. REMEDIES.

Upon the occurrence of any Event of Default by Tenant, Landlord shall have the
following remedies, each of which shall be cumulative and in addition to any
other remedies now or hereafter available at law or in equity:

22.1 Termination of Lease. Landlord can terminate this Lease and Tenant’s right
to possession of the Premises by giving written notice of termination, and then
re-enter the Premises and take possession thereof. No act by Landlord other than
giving written notice to Tenant of such termination shall terminate this Lease.
Upon termination, Landlord has the right to recover all damages incurred by
Landlord as a result of Tenant’s default, including:

(a) The worth at the time of award of any unpaid rent that had been earned at
the time of such termination; plus

 

16



--------------------------------------------------------------------------------

(b) The worth at the time of award of the amount by which the unpaid rent that
would have been earned after the date of termination until the time of award
exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided; plus

(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s default, including, but not limited to
(i) expenses for cleaning, repairing or restoring the Premises, (ii) expenses
for altering, remodeling or otherwise improving the Premises for the purpose of
reletting, (iii) brokers’ fees and commissions, advertising costs and other
expenses of reletting the Premises, (iv) costs of carrying the Premises, such as
taxes, insurance premiums, utilities and security precautions, (v) expenses in
retaking possession of the Premises, (vi) attorneys’ fees and costs, and
(vii) any unearned brokerage commissions paid in connection with this Lease;
plus

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under applicable law. As used in
paragraphs (a) and (b) above, the “worth at the time of award” shall be computed
by allowing interest at the maximum permissible legal rate (which currently is
10% per annum). As used in paragraph (c) above, the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).

22.2 Continuation of Lease. Landlord has the remedy described in California
Civil Code Section 1951.4 (Landlord may continue the Lease in effect after
Tenant’s breach and abandonment and recover rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), as
follows:

(a) Landlord can continue this Lease in full force and effect without
terminating Tenant’s right of possession, and Landlord shall have the right to
collect rent and other monetary charges when due and to enforce all other
obligations of Tenant hereunder. Landlord shall have the right to enter the
Premises to do acts of maintenance and preservation of the Premises, to make
alterations and repairs in order to relet the Premises, and/or to undertake
other efforts to relet the Premises. Landlord may also remove personal property
from the Premises and store the same in a public warehouse at Tenant’s expense
and risk. No act by Landlord permitted under this paragraph shall terminate this
Lease unless a written notice of termination is given by Landlord to Tenant or
unless the termination is decreed by a court of competent jurisdiction.

(b) In furtherance of the remedy set forth in this Section, Landlord may relet
the Premises or any part thereof for Tenant’s account, for such term (which may
extend beyond the Lease Term), at such rent, and on such other terms and
conditions as Landlord may deem advisable in its sole discretion. Tenant shall
be liable immediately to Landlord for all costs Landlord incurs in reletting the
Premises. Any rents received by Landlord from such reletting shall be applied to
the payment of: (i) any indebtedness other than rent due hereunder from Tenant
to Landlord, (ii) the costs of such reletting, including brokerage and
attorneys’ fees and costs, and the cost of any alterations and repairs to the
Premises, and (iii) the payment of rent due and unpaid hereunder, including any
previously waived or abated rent. Any remainder shall be held by Landlord and
applied in payment of future amounts as the same become due and payable
hereunder. In no event shall Tenant be entitled to any excess rent received by
Landlord after an Event of Default by Tenant and the exercise of Landlord’s
remedies hereunder. If the rent from such reletting during any month is less
than the rent payable hereunder, Tenant shall pay such deficiency to Landlord
upon demand.

(c) Landlord shall not, by any re-entry or other act, be deemed to have accepted
any surrender by Tenant of the Premises or Tenant’s interest therein, or be
deemed to have terminated this Lease or Tenant’s right to possession of the
Premises or the liability of Tenant to pay rent accruing thereafter or Tenant’s
liability for damages under any of the provisions hereof, unless Landlord shall
have given Tenant notice in writing that it has so elected to terminate this
Lease.

(d) Tenant acknowledges and agrees that the restrictions on the Transfer of the
Lease set forth in Article 18 of this Lease constitute reasonable restrictions
on such transfer for purposes of this Section and California Civil Code
Section 1951.4.

22.3 Performance By Landlord. If Tenant fails to pay any sum of money or perform
any other act to be performed by Tenant hereunder, and such failure continues
for fifteen (15) days after notice by Landlord, Landlord shall have the right
(but not the obligation) to make such payment or perform such other act without
waiving or releasing Tenant from its obligations. All sums so paid by Landlord
and all necessary incidental costs, together with interest thereon at the rate
specified in Section 22.4, shall be payable to Landlord on demand. Landlord
shall have the same rights and remedies in the event of nonpayment by Tenant as
in the case of default by Tenant in the payment of the rent.

22.4 Late Charge; Interest on Overdue Payments. The parties acknowledge that
late payment by Tenant of Minimum Monthly Rent or any Additional Rent will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult and impractical to determine, including, but
not limited to, processing and accounting charges, administrative expenses, and
additional interest expenses or late charges that Landlord may be required to
pay as a result of late payment on Landlord’s obligations. Therefore, if any
installment of Minimum Monthly Rent or Additional Rent is received by Landlord
more than five (5) days after the due date, and without regard

 

17



--------------------------------------------------------------------------------

to whether Landlord gives Tenant notice of such failure or exercises any of its
remedies upon an Event of Default, Tenant shall pay a late charge equal to the
greater of five percent (5%) of the overdue amount or One Hundred Dollars
($100), as Additional Rent hereunder; provided that no more than twice in any
twelve (12) month period, such charge shall not apply so long as the overdue
amount is paid in full within ten (10) days after written notice by Landlord to
Tenant. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the damages Landlord will incur by reason of late payment
by Tenant. In addition, any amount due from Tenant that is not paid when due
shall bear interest at a rate equal to one percent (1%) over the then current
Bank of America prime or reference rate or ten percent (10%) per annum,
whichever is greater, but not in excess of the maximum permissible legal rate
(which currently is 10% per annum), from the date such payment is due until the
date paid by Tenant. Landlord’s acceptance of any interest or late charge shall
not constitute a waiver of Tenant’s default or prevent Landlord from exercising
any other rights or remedies available to Landlord.

22.5 Landlord’s Right to Require Advance Payment of Rent; Cashier’s Checks. If
Tenant is late in paying any component of rent more than three (3) times during
the Lease Term, Landlord shall have the right, upon notice to Tenant, to require
that all rent be paid three (3) months in advance. Additionally, if any of
Tenant’s checks are returned for nonsufficient funds, or if Landlord at any time
serves upon Tenant a Three Day Notice to Pay Rent or Quit (pursuant to
California Civil Code Sections 1161 et seq. or any successor or similar unlawful
detainer statutes), Landlord may, at its option, require that all future rent
(including any sums demanded in any subsequent three (3) day notice) be paid
exclusively by money order or cashier’s check.

 

23. DEFAULT BY LANDLORD.

23.1 Notice to Landlord. Landlord shall not be in default under this Lease
unless Landlord fails to perform an obligation required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to each Mortgagee as provided in Section 23.2,
specifying the nature of the alleged default; provided, however, that if the
nature of the obligation is such that more than thirty (30) days are required
for performance, then Landlord shall not be in default if Landlord commences
performance within such 30-day period and thereafter diligently prosecutes the
same to completion.

23.2 Notice to Mortgagees. Tenant agrees to give each mortgagee or trust deed
holder on the Premises or the Project (“Mortgagee”), by certified mail, a copy
of any notice of default served upon Landlord, provided that Tenant has been
previously notified in writing of the address of such Mortgagee. Tenant further
agrees that if Landlord fails to cure such default within the time provided for
in this Lease, then the Mortgagees shall have an additional thirty (30) days
within which to cure such default, or if such default cannot reasonably be cured
within that time, then such additional time as may be necessary if, within said
30-day period, any Mortgagee has commenced and is diligently pursuing the
remedies necessary to cure the default (including but not limited to
commencement of foreclosure proceedings if necessary to affect such cure), in
which event this Lease shall not be terminated while such remedies are being so
diligently pursued.

23.3 Limitations on Remedies Against Landlord. In the event Tenant has any claim
or cause of action against Landlord: (a) Tenant’s sole and exclusive remedy
shall be against Landlord’s interest in the Project, and neither Landlord nor
any partner of Landlord nor any other property of Landlord shall be liable for
any deficiency, (b) no partner of Landlord shall be sued or named as a party in
any suit or action (except as may be necessary to secure jurisdiction over
Landlord), (c) no service of process shall be made against any partner of
Landlord (except as may be necessary to secure jurisdiction over the
partnership), and no such partner shall be required to answer or otherwise plead
to any service of process, (d) no judgment shall be taken against any partner of
Landlord and any judgment taken against any partner of Landlord may be vacated
and set aside at any time, and (e) no writ of execution will ever be levied
against the assets of any partner of Landlord. The covenants and agreements set
forth in this Section shall be enforceable by Landlord and/or by any partner of
Landlord. If Landlord fails to give any consent that a court later holds
Landlord was required to give under the terms of this Lease, Tenant shall be
entitled solely to specific performance and such other remedies as may be
specifically reserved to Tenant under this Lease, but in no event shall Landlord
be responsible for monetary damages (including incidental and consequential
damages) for such failure to give consent unless Landlord has been adjudged to
have acted with gross negligence or willful misconduct.

 

24. GENERAL PROVISIONS.

24.1 Action or Defense by Tenant. Any claim, demand or right of any kind by
Tenant that is based upon or arises in any connection with the Lease or
negotiations prior to its execution shall be barred unless Tenant commences an
action thereon or initiates a legal proceeding by reason thereof within one
(1) year after the date of the occurrence of the event, act or omission to which
the claim, demand or right relates. Tenant acknowledges and understands that,
after having had an opportunity to consult with legal counsel, the purpose of
this paragraph is to shorten the time period within which Tenant would otherwise
have to raise such claims, demands or rights .

24.2 Waiver of Jury Trial. Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim (including any claim of injury or damage and
any emergency and other statutory remedy in respect thereof) brought by either
against the other on any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, or Tenant’s use or occupancy of
the Premises.

24.3 Attorneys’ Fees. If either party brings any legal action or proceeding,
declaratory or otherwise, arising out of this Lease, including any suit by
Landlord to recover rent or possession of the Premises or to otherwise enforce
this Lease, the losing party shall pay the prevailing party’s costs and
attorneys’ fees and costs incurred in such proceeding.

 

18



--------------------------------------------------------------------------------

24.4 Authority of Tenant. Tenant represents and warrants that it has full power
and authority to execute and fully perform its obligations under this Lease
pursuant to its governing instruments, without the need for any further action,
and that the person(s) executing this Agreement on behalf of Tenant are the duly
designated agents of Tenant and are authorized to do so. Prior to execution of
this Lease, Tenant shall supply Landlord with such evidence as Landlord may
request regarding the authority of Tenant to enter into this Lease. Any actual
or constructive taking of possession of the Premises by Tenant shall constitute
a ratification of this Lease by Tenant.

24.5 Binding Effect. Subject to the provisions of Article 18 restricting
transfers by Tenant and subject to Section 24.27 regarding transfer of
Landlord’s interest, all of the provisions of this Lease shall bind and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

24.6 Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this transaction except
only the broker(s) set forth in Section 1.12 of the Basic Lease Provisions, and
it knows of no other real estate broker or agent who is entitled to a commission
in connection with this transaction. Tenant agrees to indemnify, protect, hold
harmless and defend Landlord from and against any obligation or liability to pay
any commission or compensation to any other party arising from the act or
agreement of Tenant. Tenant acknowledges that certain partners, affiliates or
members of Landlord, or their respective officers, directors, shareholders or
employees, may hold real estate sales person or broker licenses, and
additionally may be employees of Landlord and as such may have negotiated, or
may have a financial interest in, this transaction.

24.7 Construction. The headings and captions used in this Lease are for
convenience only and are not a part of the terms and provisions of this Lease.
In any provision relating to the conduct, acts or omissions of Tenant, the term
“Tenant” shall include Tenant, its subtenants and assigns and their respective
agents and employees. Any use in this Lease, or in any addendum, amendment or
other document related hereto, of the terms “lessor” or “lessee” to refer to a
party to this Lease shall be deemed to be references to Landlord and Tenant,
respectively.

24.8 Counterparts. This Lease may be executed in multiple copies, each of which
shall be deemed an original, but all of which shall constitute one Lease binding
on all parties after all parties have signed such a counterpart.

24.9 Entire Agreement. This Lease, together with any and all exhibits,
schedules, riders and addenda attached or referred to herein, constitutes the
entire agreement between the parties with respect to the subject matter hereof.
There are no oral or written agreements or representations between the parties
hereto affecting this Lease, and this Lease supersedes, cancels and merges any
and all previous verbal or written negotiations, arrangements, representations,
brochures, displays, models, photographs, renderings, floor plans, elevations,
projections, estimates, agreements and understandings if any, made by or between
Landlord and Tenant and their agents, with respect to the subject matter, and
none thereof shall be used to interpret, construe, supplement or contradict this
Lease. This Lease and all amendments thereto is and shall be considered to be
the only agreement between the parties hereto and their representatives and
agents. There are no other representations or warranties between the parties,
and all reliance with respect to representations is solely based upon the
representations and agreements contained in this Lease.

24.10 Exhibits. Any and all exhibits, schedules, riders and addenda attached or
referred to herein are hereby incorporated herein by reference.

24.11 Financial Statements. Tenant is a publicly traded company and as such,
Landlord will have access to all of Tenant’s publicly filed financial
statements.

24.12 Force Majeure. If either party is delayed in performing any of its
obligations hereunder due to strikes, labor problems, inability to procure
utilities, materials, equipment or transportation, governmental regulations,
weather conditions, riots, insurrection, or war, or other events beyond such
party’s control, then the time for performance of such obligation shall be
extended to the extent reasonably necessary as a result of such event.

24.13 Governing Law. This Lease shall be governed, construed and enforced in
accordance with the laws of the State of California.

24.14 Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant, each of them is jointly and severally liable for all of
the obligations of Tenant hereunder.

24.15 Modification. The provisions of this Lease may not be modified or amended,
except by a written instrument signed by all parties.

24.16 Modification for Lender. If, in connection with obtaining financing or
refinancing for the Premises or the Project, Landlord’s lender requests
reasonable modifications to this Lease, Tenant will not unreasonably withhold or
delay its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially and adversely affect Tenant’s
rights hereunder.

24.17 Nondiscrimination. Tenant for itself and its officers, directors,
shareholders, partners, members, principals, employees, agents, representatives,
and other related entities and individuals, and their respective successors and
assigns, agrees to comply fully with any and all laws and other requirements
prohibiting discrimination against any person or group of persons on account of
race, color, religion, creed, sex, marital status, sexual orientation, national
origin, ancestry, age, physical handicap or medical condition, in the use
occupancy or patronage of the Premises and/or of Tenant’s business. Tenant shall
indemnify, protect, hold harmless and defend Landlord and Landlord’s officers,
directors, shareholders, partners, members, principals, employees, agents,
representatives, and other related entities and individuals, and their
respective successors and assigns, from and against all damage and liability
incurred by Landlord in the event of any violation of the foregoing covenant or
because of any event of or

 

19



--------------------------------------------------------------------------------

practice of discrimination against any such persons or group of persons by
Tenant or its officers, directors, shareholders, partners, members, principals,
employees, agents, representatives, and other related entities and individuals,
and their respective successors and assigns, in accordance with the
indemnification provisions of Article 13.

24.18 Notice. Any and all notices to either party shall be in writing and
personally delivered, sent by recognized courier service (such as Federal
Express or United Parcel Service), or sent by certified mail, return receipt
requested, postage prepaid, addressed to the party to be notified at the address
specified in Section 1.1, or at such other address as such party may from time
to time designate in writing. Notice shall be deemed delivered on the date of
personal delivery, on the date of delivery by such courier service, or three
(3) business days after deposit in the U.S. Mail, certified, return receipt
requested. Provided, however, that any notice required pursuant to California
Code of Civil Procedure Sections 1161 et seq. may be given as provided in such
sections.

24.19 Partial Invalidity. If any provision of this Lease is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Lease shall not be affected thereby. Each provision shall be valid and
enforceable to the fullest extent permitted by law.

24.20 Intentionally Omitted.

24.21 Quiet Enjoyment. Landlord agrees that Tenant, upon paying the rent and
performing the terms, covenants and conditions of this Lease, may quietly have,
hold and enjoy the Premises from and after Landlord’s delivery of the Premises
to Tenant and until the end of the Lease Term; subject, however, to the lien and
provisions of any mortgage or deed of trust to which this Lease is or becomes
subordinate.

24.22 Recording. Tenant shall not record this Lease or any memorandum hereof
without Landlord’s prior written consent.

24.23 Relationship of the Parties. Nothing contained in this Lease shall be
deemed or construed as creating a partnership, joint venture, principal-agent,
or employer-employee relationship between Landlord and any other person or
entity (including, without limitation, Tenant) or as causing either party hereto
to be responsible in any way for the debts or obligations of such other person
or entity.

24.24 Intentionally Omitted.

24.25 Rights of Redemption Waived. Tenant hereby expressly waives any and all
rights of redemption under any present or future laws in the event Tenant is
evicted or dispossessed for any cause, or in the event Landlord obtains
possession of the Premises by reason of Tenant’s violation of any of the
covenants and conditions of this Lease or otherwise.

24.26 Time of the Essence. Time is of the essence of each and every provision of
this Lease.

24.27 Transfer of Landlord’s Interest. In the event of any transfer or transfers
of Landlord’s interest in the Premises, other than a transfer for security
purposes only, the transferor shall be automatically relieved of any and all
obligations and liabilities on the part of the Landlord accruing from and after
the date of such transfer, provided, however, that any funds in the hands of
Landlord at the time of such transfer in which Tenant has in interest shall be
turned over to the transferee and any amount then due and payable to Tenant by
Landlord under any provisions of this Lease shall be paid to Tenant, if being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord shall, subject as aforesaid, be binding on Landlord, its
successors and assigns, only during and in respect of their respective
successive period of ownership. Tenant agrees to look solely to Landlord’s
estate in the Premises (or the proceeds thereof) for the satisfaction of any
remedy of Tenant for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default by
Landlord hereunder, and no other property or assets of Landlord shall be subject
to levy, execution or other enforcement procedure for the satisfaction of
Tenant’s remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant’s use or occupancy of the Premises.

24.28 Waiver. No provision of this Lease or the breach thereof shall be deemed
waived, except by written consent of the party against whom the waiver is
claimed. A waiver of any such breach shall not be deemed a waiver of any
preceding or succeeding breach of the same or any other provision. No delay or
omission by Landlord in exercising any of its remedies shall impair or be
construed as a waiver thereof, unless such waiver is expressly set forth in a
writing signed by Landlord. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such rent.

 

25. TENANT IMPROVEMENTS.

25.1 AS IS; Construction. Tenant shall take possession of the Premises in its as
is condition; notwithstanding the foregoing, prior to the Commencement date,
Landlord shall repair the carpet in the Premises and replace the stained ceiling
tiles in the conference room area.

25.2 Moving Allowance. Tenant shall be reimbursed by Landlord (within 30 days of
receipt by Landlord of the documentation set forth herein) up to $2.00 (the
“Moving Allowance “) per rentable square foot (which based on 2,741 rentable
square feet equals $5,482.00 ) to reimburse Tenant for the expenses incurred by
Tenant for the cost of Tenant to move to the Premises and/or Tenant’s cost for
furniture, fixtures and equipment for the Premises; said credit or payment to be
provided upon Tenant providing to Landlord reasonable written documentation
showing the costs incurred by Tenant for such item.

 

20



--------------------------------------------------------------------------------

THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND/OR SIGNATURE BY TENANT IS NOT A
COMMITMENT BY LANDLORD OR ITS AGENTS TO RESERVE THE PREMISES OR TO LEASE THE
PREMISES TO TENANT OR ANY OTHER PERSON. THIS LEASE SHALL BECOME EFFECTIVE AND
LEGALLY BINDING ONLY UPON FULL EXECUTION AND DELIVERY BY BOTH LANDLORD AND
TENANT. UNTIL LANDLORD DELIVERS A FULLY EXECUTED COUNTERPART HEREOF TO TENANT,
LANDLORD HAS THE RIGHT TO OFFER AND TO LEASE THE PREMISES TO ANY OTHER PERSON TO
THE EXCLUSION OF TENANT.

EXECUTED, by Landlord and Tenant as of the date first written above.

TENANT:

 

Evoke Pharma, Inc., a Delaware Corporation   By:   /s/ Matthew D’Onofrio  
Title:   EVP, CBO   By:  

             

  Title:  

             

  LANDLORD: BECKMAN/LOMAS, LLC, a California limited liability company By:   /s/
William Beckman 11/25/13  

 

21



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN OF PREMISES;

DESCRIPTION OF PROJECT

(See Exhibit C)

 

1



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

The following Rules and Regulations shall apply to the Project. Tenant agrees to
comply with the same and to require its agents, employees, contractors,
customers and invitees to comply with the same. Landlord shall have the right
from time to time to reasonably amend or supplement these Rules and Regulations,
and Tenant agrees to comply, and to require its agents, employees, contractors,
customers and invitees to comply, with such amended or supplemented Rules and
Regulations, provided that (a) notice of such amended or supplemental Rules and
Regulations is given to Tenant, and (b) such amended or supplemental Rules and
Regulations apply uniformly to all tenants of the Project. If Tenant or its
subtenants, employees, agents, or invitees violate any of these Rules and
Regulations, resulting in any damage to the Project or increased costs of
maintenance of the Project, or causing Landlord to incur expenses to enforce the
Rules and Regulations, Tenant shall pay all such costs to Landlord as Additional
Rent. In the event of any conflict between the Lease and these or any amended or
supplemental Rules and Regulations, the provisions of the Lease shall control.

 

1. All garbage and refuse shall be disposed of in the Landlord-designated
location outside of the Premises, shall be placed in the kind of container
specified by Landlord, and shall be prepared for collection in the manner and at
the times and places specified by Landlord. . Tenant shall not burn any trash or
garbage of any kind in or about the Premises. Landlord shall supply janitorial
services to the Premises, on a five days a week basis at no additional cost to
Tenant, Tenant shall not, without Landlord’s prior written consent, employ any
person or persons other than Landlord’s janitorial service to clean the
Premises.

 

2. No aerial, satellite dish, transceiver, or other electronic communication
equipment shall be erected on the roof or exterior walls of the Premises, or in
any other part of the Project, without Landlord’s prior written consent, which
Landlord may or may not provide in its sole discretion. Any aerial, satellite
dish, transceiver, or other electronic communication equipment so installed
without Landlord’s prior written consent shall be subject to removal by Landlord
without notice at any time and without liability to Landlord.

 

3. No loudspeakers, televisions, phonographs, radios, or other devices shall be
used in a manner so as to be heard or seen outside of the Premises without
Landlord’s prior written consent. Tenant shall conduct its business in a quiet
and orderly manner so as not to create unnecessary or unreasonable noise. Tenant
shall not cause or permit any obnoxious or foul odors that disturb the public or
other occupants of the Project. If Tenant operates any machinery or mechanical
equipment that causes noise or vibration that is transmitted to the structure or
parts of the Project to such a degree as to be objectionable to Landlord or to
any other occupant of the Project, Tenant shall install and maintain, at
Tenant’s expense, such vibration eliminators or other devices sufficient to
eliminate the objectionable noise or vibration.

 

4. Tenant shall keep the outside areas immediately adjoining the Premises clean
and free from dirt, rubbish, delivered items and other materials to the
satisfaction of Landlord. If Tenant fails to cause such outside areas to be
maintained as required within twelve (12) hours after verbal notice that the
same do not so comply, Tenant shall pay a fee equal to the greater of Fifty
Dollars ($50.00) or the costs incurred by Landlord to clean up such outside
areas.

 

5. Tenant shall not store any merchandise, inventory, equipment, supplies,
finished or semi-finished products, raw materials or other articles of any
nature outside the Premises without Landlord’s prior written consent.

 

6. Tenant and Tenant’s subtenants, employees, agents, or invitees shall park
only the number of cars allowed under the Lease and only in those portions of
the parking area designated for that purpose by Landlord. Upon request by
Landlord, Tenant shall provide the license plate numbers of the cars of Tenant
and Tenant’s employees in order to facilitate enforcement of this regulation.
Tenant and Tenant’s employees shall not store vehicles or equipment in the
parking areas, or park in such a manner as to block any of the accessways
serving the Project and its occupants.

 

7. The Premises shall not be used for lodging, sleeping, cooking, or for any
immoral or illegal purposes, or for any purpose that will damage the Premises or
the reputation thereof. Landlord reserves the right to expel from the Project
any person who is intoxicated or under the influence of liquor or drugs or who
shall act in violation of any of these Rules and Regulations. Tenant shall not
conduct or permit any sale by auction on the Premises. No video, pinball, or
similar electronic game machines of any description shall be installed,
maintained or operated upon the Premises without the prior written consent of
Landlord.

 

1



--------------------------------------------------------------------------------

8. Neither Tenant nor Tenant’s employees or agents shall disturb, solicit, or
canvas any occupant of the Project, and Tenant shall take reasonable steps to
discourage others from doing the same.

 

9. Tenant shall not keep in, or allow to be brought into, the Premises or
Project any pet, bird or other animal, other than “seeing-eye” dogs or other
animals under the control of and specifically assisting any disabled person.

 

10. The plumbing facilities shall not be used for any other purpose than that
for which they are constructed, and no foreign substance of any kind shall be
disposed of therein. The expense of any breakage, stoppage, or damage resulting
from a violation of this provision shall be borne by Tenant. Tenant shall not
waste or use any excessive or unusual amount of water.

 

11. If required by circumstances unique to Tenant’s use and occupancy of the
Premises, Tenant shall use, at Tenant’s cost, such pest extermination contractor
as Landlord may direct and at such intervals as Landlord may require.

 

12. Intentionally Omitted.

 

13. Tenant shall notify Landlord no less than 24 hours in advance of its
intentions to move freight, furniture, fixtures, equipment, inventory or other
substantial items into or out of the Premises or other portions of the Project.
Tenant shall be responsible for repair of any damage caused by the moving of
freight, furniture or other objects into, within, or out of the Premises or the
Project. No heavy objects (such as safes, furniture, equipment, freight, etc.)
shall be placed upon any floor without Landlord’s prior written approval as to
the adequacy of the allowable floor loading at the point where the objects are
intended to be moved or stored. Landlord may specify the time of moving to
minimize any inconvenience to other occupants of the Project. Prior to Tenant
moving any of the items references in this paragraph, Tenant shall place plywood
or fiberboard approved by the Landlord over the full path of travel from the
point of loading/unloading to and from the Premises. If Tenant is utilizing the
elevator for all or a portion of the moving, Tenant shall always use
Landlord-approved elevator blankets, elevator floor protection and elevator
lobby frame protection.

 

14. Without Landlord’s prior written consent, which will not be unreasonably
withheld, conditioned or delayed, no drapes or sunscreens of any nature shall be
installed in the Premises and the sash doors, sashes, windows, glass doors,
lights and skylights that reflect or admit light into the building shall not be
covered or obstructed. Tenant shall not mark, drive nails, screw or drill into,
paint, or in any way deface any surface or part of the Project. Notwithstanding
the foregoing, Tenant may hang pictures, blackboards, or similar objects,
provided Tenant first confirms that doing so will not damage plumbing, wiring or
other building systems. The expense of repairing any breakage, stoppage, or
damage resulting from a violation of this rule shall be borne by Tenant.

 

15. No electrical wiring, electrical apparatus, or additional electrical outlets
shall be installed in the Premises without Landlord’s prior written approval.
Any such installation not so approved by Landlord may be removed by Landlord at
Tenant’s expense. Tenant may not alter any existing electrical outlets or
overburden them beyond their designed capacity. Landlord reserves the right to
enter the Premises, with reasonable notice to Tenant, for the purpose of
installing additional electrical wiring, plumbing and other utilities for the
benefit of Tenant or adjoining tenants. Landlord will direct electricians as to
where and how telephone and affixed wires are to be installed in the Premises.
The location of telephones, call boxes, and other equipment affixed to the
Premises shall be subject to the prior written approval of Landlord.

 

16. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

17. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

18. If Tenant occupies any air-conditioned space, Tenant shall keep entry doors
opening onto corridors, lobby or courtyard closed at all times.

 

19. Tenant shall not paint any wall of the Premises without Landlord’s prior
written consent. Prior to surrendering the Premises upon expiration or
termination of the Lease, Tenant shall restore the wall to its original
condition as of the Commencement Date, reasonable wear and tear excepted. Tenant
shall not affix any floor covering to the floor of the Premises except as
approved by Landlord.

 

20. Any directory of the Project will be provided exclusively for the display of
the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom. Except for the initial signage as described
in the Lease, Tenant shall pay the costs of having Tenant’s name added or
changed to any building directory or door signage.

 

2



--------------------------------------------------------------------------------

21. Landlord reserves the right at any time to exclude or expel from the Project
any person who, in Landlord’s judgment, is in violation of any of the Project
Rules and Regulations. Landlord shall not be liable for damages for any error
with regard to the admission to or exclusion from the Project of any person.

 

 

Tenant’s Initials

 

3



--------------------------------------------------------------------------------

EXHIBIT C

PRELIMINARY SPACE PLAN

 

LOGO [g652766g62r40.jpg]

 

1